Exhibit 10.21

AGREEMENT OF LEASE

FOR AND IN CONSIDERATION of the mutual covenants herein contained, as of this
20th day of October, 2009, the parties hereto do hereby agree as follows:

1. Incorporated Terms. The following terms are incorporated by reference into
this Agreement:

 

  (a) NAME AND ADDRESS OF LANDLORD:

BTCT ASSOCIATES, L.L.C.,

a New Jersey limited liability company

c/o Steiner Equities Group, L.L.C.

75 Eisenhower Parkway

Roseland, New Jersey 07068-1696

 

  (b) NAME AND ADDRESS OF TENANT:

VALERITAS, INC.,

a Delaware corporation

9 Campus Drive, 2nd Floor East

Parsippany, New Jersey 07054

 

  (c) DESCRIPTION OF PREMISES:

The space shown shaded on the First Floor Plan Rider attached hereto, in the
building known as 750 Route 202, Bridgewater, Somerset County, New Jersey.

 

  (d) AREA OF PREMISES AND BUILDING:

Premises:             7,655 rentable square feet

Building:             104,425 rentable square feet

 

  (e) TERM OF LEASE:

Three (3) “Lease Years” (as hereinafter defined in Par. 3(c)), commencing and
expiring as set forth in Par. 3(a).

 

  (f) PERMITTED USE:

General office use only.

 

  (g) MAXIMUM VEHICLE PARKING:

31

 

  (h) SECURITY DEPOSIT:

$45,930.00

 

  (i) TENANT’S SHARE:

7.33%

 

  (j) BASE TAX YEAR:

2010

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   1   



--------------------------------------------------------------------------------

  (k) BASE EXPENSE YEAR:

2010

 

  (l) BROKER:

CB Richard Ellis, Inc. and Steiner Equities Group, L.L.C.; commission to be paid
by Landlord.

 

  (m) RIDERS TO LEASE:

Annual Rent Rider

Extension Option Rider

Real Estate Tax Rider

Operating Expense Rider

Landlord’s Services Rider

Energy Rider

Rules and Regulations Rider

Landlord’s Work Rider

First Floor Plan Rider

2. Description of Premises. (a) Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the premises described in Par. 1(c) (the
“Premises”). The Premises are located in the building identified in Par. 1
(c) (the “Building”) (the Building, the land upon which the Building is located
and the other improvements located on the land are hereinafter collectively
called the “Property”).

(b) The parties acknowledge that there are multiple methods of computing
rentable area and hereby agree for the purposes of this Lease that the rentable
area of the Premises is the number of square feet set forth in Par. 1 (d), and
the rentable area of the Building is the number of square feet set forth in Par.
1(d).

(c) Landlord and Tenant acknowledge and agree that the Premises shall be divided
in two parts as shown on the First Floor Plan Rider attached hereto. The portion
of the Premises identified on the First Floor Plan Rider as the “Part A
Premises” shall consist of a left unit containing approximately 1,445 rentable
square feet and a rear unit containing approximately 4,225 rentable square feet.
The portion of the Premises identified on the First Floor Plan Rider as the
“Part B Premises” shall consist of a right unit containing approximately 1,985
rentable square feet.

(d) Landlord shall improve the premises in conformity with, and to the extent
of, Landlord’s Work Rider attached hereto (“Landlord’s Work”), and shall have no
other obligation to do any work in and to the Premises or the Building to render
them ready for Tenant’s occupancy. Tenant has inspected the Premises and agrees
to take the Premises in its present “as is” condition, except as otherwise
expressly provided herein.

3. Term. (a) Landlord agrees to deliver possession of the Part A Premises to
Tenant on the Commencement Date (as hereinafter defined), broom clean and free
of tenancies and the rights of occupants. The term of this Lease (the “Term”)
shall commence on the date (the “Commencement Date”) which shall be the earlier
of November 1, 2009, or the date on which Tenant occupies any portion of the
Part A Premises, but until delivery of possession of the Part B Premises to
Tenant in accordance with the terms and conditions of this Lease, this Lease
shall only apply to the Part A Premises. The terms and conditions of this Lease
shall apply to the entire Premises from and after the date (the “Part B Premises
Commencement Date”) which shall be the earlier of the date on which Landlord’s
Work has been substantially completed (or would have been substantially
completed except by reason of Tenant Delay (as hereinafter defined)), or the
date on which Tenant occupies any portion of the Part B Premises for the purpose
of using the Part B Premises in the conduct of its business. “Substantially
completed” shall mean that time when the only items to be completed are those
which do not substantially interfere with Tenant’s use and

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   2   



--------------------------------------------------------------------------------

occupancy of the Premises for the use set forth in Par. 1(f). The Term of this
Lease shall expire on the date (the “Expiration Date”) which shall be three
(3) Lease Years (as hereinafter defined) after the Part B Premises Commencement
Date. Tenant acknowledges that a portion of Landlord’s Work consists of
improvements to the Part A Premises and will be performed subsequent to Tenant
taking possession of the Part A Premises. Tenant agrees to provide reasonable
access to Landlord for the purpose of performing Landlord’s Work in both the
Part A Premises and the Part B Premises, and agrees not to interfere with the
performance of Landlord’s Work.

(b) Should Landlord be delayed in completing Landlord’s Work by reason of
Tenant’s delay, default, lack of cooperation, request for changes in Landlord’s
Work or for Tenant Extras (as defined in Landlord’s Work Rider) (“Tenant
Delay”), the Part B Premises Commencement Date shall be accelerated by the
number of days of delay occasioned by any such event of Tenant Delay.

(c) The first “Lease Year” shall be the period commencing on the Commencement
Date and ending twelve (12) calendar months after the “Rent Commencement Date”
(as hereinafter defined in Par. 4(c)), provided, however, that if the Rent
Commencement Date is not the first day of a calendar month, the first Lease Year
shall end twelve (12) calendar months from the last day of the month in which
the Rent Commencement Date occurs. Each succeeding twelve (12) calendar month
period thereafter shall be a Lease Year. The parties acknowledge that the first
Lease Year shall be for a period greater than twelve (12) calendar months.

(d) Within ten (10) days after Landlord’s request, Tenant shall execute and
deliver to Landlord a written confirmation of the Commencement Date, the Part B
Premises Commencement Date, the Rent Commencement Date and the Expiration Date
of this Lease.

4. Annual Rent; Additional Rent. (a) Tenant shall pay to Landlord at the address
set forth in Par. 1 (a), or to such other person or at such other place as the
Landlord may from time to time designate, without previous demand therefor and
without counterclaim, deduction or set-off, the annual rent (“Annual Rent”) set
forth on the Annual Rent Rider attached hereto. Annual Rent shall be payable in
monthly installments as set forth on the Annual Rent Rider in advance on the
first day of each month during the Term of the Lease. Annual Rent for a partial
month shall be prorated. The first monthly installment of Annual Rent in the
amount of $15,310.00 shall be paid by Tenant on the execution of this Lease.

(b) All other sums other than Annual Rent payable by Tenant under this Lease
shall be deemed to be “Additional Rent” regardless of to whom such sums may be
payable. Additional Rent shall be payable without counterclaim, deduction or
set-off. In the event of Tenant’s failure to make timely payment of any item of
Additional Rent, Landlord shall have available to it all rights and remedies
provided by this Lease and by law as for non-payment of Annual Rent. The term
“rent” in the Lease means Annual Rent and Additional Rent.

(c) Notwithstanding anything to the contrary contained herein, for and during
the period of time commencing on the Commencement Date and ending at 11:59 p.m.
on the day immediately preceding the Part B Premises Commencement Date, Tenant
shall be obligated to pay Annual Rent for the Part A Premises but not for the
Part B Premises. Commencing on the Part B Premises Commencement Date and ending
fifteen (15) weeks thereafter (the “Rent Concession Period”), Tenant shall not
be obligated to pay Annual Rent for either the Part A Premises or the Part B
Premises. Commencing on the day immediately following the expiration of the Rent
Concession Period (the “Rent Commencement Date”), Tenant shall pay the Annual
Rent set forth on the Annual Rent Rider attached hereto. The first monthly
installment of Annual Rent payable by Tenant on the execution of this Lease
shall be for the first full calendar month following the Rent Commencement Date.

5. Insurance. (a) Tenant shall procure and maintain comprehensive general
liability insurance with respect to the Premises. Landlord, Steiner Building
Company, L.L.C. (“SBC”), Landlord’s Manager (presently Steiner Equities Group,
L.L.C.) and Landlord’s mortgagee(s) shall be named as additional insureds. The
liability insurance policy shall protect Landlord, Tenant and Landlord’s Manager
and mortgagee(s) against any liability which arises from any occurrence on or
about the Premises, or which arises from any liability, claims or costs
indicated in Par. 14 against which Tenant is required to indemnify Landlord.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   3   



--------------------------------------------------------------------------------

(b) The policy is to be written by a good and solvent insurance company
authorized to transact insurance business in the state in which the Property is
located. The coverage limits of the policy shall be at least $2,000,000 in
combined single limit with respect to personal injury, death or property damage
arising out of any one occurrence. Such amount shall be subject to periodic
increase as reasonably required by Landlord. A certificate evidencing such
insurance policy shall be deposited with Landlord at least ten (10) days prior
to the Commencement Date. Certificates evidencing renewals of such policy shall
be deposited with Landlord not less than thirty (30) days prior to the end of
the term of such policy. Such insurance shall not be subject to cancellation
except after at least ten (10) days prior written notice to Landlord, and any
loss shall be payable notwithstanding any act or negligence of Tenant or
Landlord or any agent or employee thereof.

(c) Landlord shall procure and maintain (i) “All Risk” or “Special Form-Causes
of Loss” insurance in an amount not less than the full replacement cost of the
Premises and the Building; and (ii) during the period in which Landlord is
performing Landlord’s Work, “Builder’s Risk” insurance. All such policies shall
be written by good and solvent insurance companies authorized to transact
business in the state in which the Property is located.

(d) Landlord and Tenant hereby release each other from any and all liability or
responsibility to the other or anyone claiming through or under it or them by
way of subrogation or otherwise, for any loss or damage occasioned to Landlord
or Tenant, as the case may be, or to their respective property, whether or not
such damage or loss shall have been caused by any acts or omissions of the other
party, which loss or damage is insured under any insurance policy carried by
Landlord or Tenant (or which would have been insured if the insurance required
by this Lease had been maintained). This waiver is in addition to any other
waiver or release contained in this Lease. Every insurance policy carried by
Landlord or Tenant shall include provisions waiving the insurer’s subrogation
rights against the other party.

(e) Tenant shall comply with the requirements of any insurance policy carried by
Landlord or Tenant covering the Property or the Premises, all requirements of
the issuer of any such policy, and the applicable regulations and requirements
of the National Board of Fire Underwriters, any applicable local board of fire
underwriters, and any other body exercising a similar function. If the premiums
for any insurance policy maintained by Landlord applicable to the Property
exceed the rate that would have been applicable for the permitted use of Tenant
as a result of the failure by Tenant to comply with such requirements, or as a
result of or in connection with the use to which the Premises are put by Tenant,
Tenant shall reimburse Landlord for such excess within thirty (30) days after
Landlord’s request therefor.

6. Services Furnished by Landlord. (a) Landlord shall furnish to the Premises
only during Work Hours (hereinafter defined) the services set forth on the
Services Rider attached hereto.

(b) “Work Hours” shall mean the period from 8:00 A.M. to 6:00 P.M. on Monday
through Friday, excluding Building Holidays. Building Holidays are defined as
New Year’s Day, Martin Luther King Day, President’s Day, Memorial Day, the
Monday preceding or Friday following Independence Day if Independence Day falls
on a Tuesday or Thursday respectively, Independence Day, Labor Day, Columbus
Day, Veteran’s Day, Thanksgiving and the day following, Christmas Eve day,
Christmas, New Year’s Eve day. Tenant may have access to and use the Premises
other than during Work Hours, provided Tenant complies with Landlord’s security
procedures with respect to such access and use, and provided further that
Landlord shall not be required to supply any services during such other times.
If Tenant shall require any services other than during Work Hours, Tenant shall
pay to Landlord as additional rent, within ten (10) days after demand therefor
the sum of $65.00 per hour for each hour that HVAC and/or electric services
shall be provided to Tenant other than during Work Hours. The said hourly charge
shall be subject to an appropriate increase to the extent that the public
utility supplying electricity to the Building increases its charge for
electricity from time to time.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   4   



--------------------------------------------------------------------------------

(c) Landlord reserves the right to suspend any of the services agreed to be
supplied by Landlord hereunder when necessary by reason of accident or for
repairs, alterations, replacements or improvements necessary or desirable in the
judgment of Landlord for as long as shall be required by reason thereof and
Landlord shall not be liable to Tenant and Tenant shall not be entitled to any
abatement or reduction of rent by reason thereof. The foregoing notwithstanding,
if the Premises (or a material portion of the Premises) is made untenantable for
a period in excess of three (3) consecutive business days as a result of any
suspension or interruption in such services caused by the gross negligence or
willful misconduct of Landlord, then Tenant shall be entitled to receive an
abatement of rent beginning on the fourth (4th) consecutive business day of such
service suspension and ending on the day the service has been restored to a
condition under which Tenant can occupy the Premises for the use set forth in
Par. 1(f) hereinabove. If such suspension or interruption in services caused by
Landlord’s gross negligence or willful misconduct shall continue for a period of
thirty (30) days or more, Tenant shall have the right to terminate this Lease
upon written notice to Landlord given at anytime following the expiration of
such thirty (30) day period and prior to the restoration of such services to a
condition under which Tenant can occupy the Premises for the use set forth in
Par. 1(f) hereinabove, and in the event of such termination, neither party shall
have any further rights or obligations hereunder thereafter except for any such
rights and/or obligations occurring prior the effective date of termination.

7. Permitted Uses. Tenant may use the Premises only for the uses set forth in
Par. 1(f) above. Notwithstanding the foregoing, Tenant shall not use or permit
the Premises to be used for any unlawful purpose or in violation of any
certificate of occupancy covering the Property or which may constitute a public
or private nuisance or make voidable any insurance in force relating to the
Property.

8. Common Areas; Parking. (a) Tenant shall have the non-exclusive right, in
common with others, to use any common entrances, lobbies, drives, elevators,
stairs, and similar access and serviceways in and adjacent to the Building
(hereinafter sometimes referred to as Common Area), if any, subject to such
reasonable rules and regulations as the Landlord may adopt, provided that such
rules and regulations do not materially impair Tenant’s rights under this Lease
and are applied to Tenant in a non-discriminatory manner.

(b) Tenant and its employees and invitees shall have the right, in common with
Landlord and other tenants of the Property and their employees and invitees, to
use the parking areas provided by Landlord on the Property for the parking of
passenger automobiles. Tenant’s parking shall not be reserved and shall be
limited to vehicles no larger than standard sized automobiles or light pickup
vehicles. Tenant and its employees and invitees shall not park in the parking
areas more than the number of vehicles set forth in Par. 1 (g). Tenant shall not
cause large trucks or other large vehicles to be parked within the parking
areas, except that temporary parking of larger delivery vehicles may be
permitted in the area designated therefor by Landlord. Vehicles shall be parked
only in striped parking spaces and not in driveways, access roads, loading areas
or other locations not specifically designated for parking. Landlord shall have
the right to assign parking spaces for the exclusive use of other tenants of the
Property and/or Landlord and their employees and invitees, and Tenant and its
employees and invitees shall not park their vehicles in parking spaces allocated
to others by Landlord. Landlord shall not be required to keep parking spaces
clear of unauthorized vehicles or to otherwise supervise the use of the parking
areas. Landlord shall not be responsible for any damage to or theft of any
vehicles in the parking areas. Landlord may issue parking permits, install a
gate system or impose any other system as Landlord deems necessary for the use
of the parking areas. Landlord reserves the right from time to time (i) to
change or reduce the parking areas, roads and driveways; and (ii) to make any
alterations or repairs that it deems necessary (in Landlord’s reasonable
discretion) to the parking areas, roads or driveways, and to temporarily revoke
or modify the parking rights granted to Tenant without any abatement or
reduction of rent by reason thereof provided that Tenant shall at all times have
the right to use at least 31 parking spaces in the parking area on the Property.
Landlord may require Tenant to furnish it with the automobile license numbers
assigned to vehicles of Tenant and its employees and invitees and to notify
Landlord of any changes thereof. Landlord may limit parking in the front yard of
the Property to visitors.

9. No Representations. Tenant acknowledges that Landlord has not made any
representation with respect to any matter or thing affecting or related to the
Premises, other than as expressly provided herein.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   5   



--------------------------------------------------------------------------------

10. Compliance with Law. (a) Tenant shall take all necessary action to conform
to and comply with all laws, orders and regulations of any governmental
authority or Landlord’s or Tenant’s insurers, now or hereafter applicable to
Tenant’s particular manner of use or occupancy of the Premises (as opposed to
general office use), including the federal Occupational Safety and Health Act.
Landlord, at its sole cost and expense, shall obtain all required permits and
certificates of occupancy for Tenant’s initial occupancy of the Premises, unless
Landlord is unable to obtain such permits and certificates of occupancy because
of the practices of the local municipality, or because of any work being
performed by Tenant, or for any other reason caused by Tenant, in which event
Tenant shall obtain any such required permits and certificates of occupancy at
its sole cost and expense.

(b) Tenant shall not cause or permit the release, discharge, or disposal nor the
presence, use, transportation, generation, or storage of any Hazardous Materials
(as hereinafter defined) in, on, under, about, to, or from the Premises by
either Tenant, Tenant’s employees, agents, contractors, or invitees (for this
Par. 10 only, all of the foregoing shall be collectively referred to as
“Tenant”) other than the use of such materials in de minimus quantities
reasonably necessitated by the Tenant’s regular business activities.

(c) Tenant further agrees and covenants to Landlord, its agents, employees,
affiliates and shareholders (for this Par. 10 only, all of the foregoing shall
be collectively referred to as “Landlord”) the following:

1. To comply with all Environmental Laws (as hereinafter defined) in effect, or
which may come into effect, applicable to the Tenant or Tenant’s use and
occupancy of the Premises;

2. To immediately notify Landlord, in writing, of any existing, pending or
threatened (a) investigation, inquiry, claim or action by any governmental
authority in connection with any Environmental Laws; (b) third party claims;
(c) regulatory actions; and/or (d) contamination of the Premises;

3. Tenant shall, at Tenant’s expense, investigate, monitor, remediate, and/or
clean up any Hazardous Materials or other environmental condition on, about, or
under the Premises required as a result of Tenant’s use or occupancy of the
Premises;

4. To keep the Premises free of any lien imposed pursuant to any Environmental
Laws; and

5. To indemnify, defend, and save Landlord harmless from and against any and all
claims (including personal injury, real, or personal property damage), actions,
judgments, damages, penalties, fines, costs, liabilities, interest, or
attorney’s fees that arise, directly or indirectly, from Tenant’s violation of
any Environmental Laws or the presence of any Hazardous Materials on, under or
about the Premises.

(d) Notwithstanding anything to the contrary contained herein, Landlord, at its
sole cost and expense, (i) shall be responsible for the cleanup of any Hazardous
Materials at the Property which were in existence at the Property prior to the
Commencement Date (the “Preexisting Hazardous Materials”), and (ii) shall be
responsible for the cleanup of any Hazardous Materials at the Property whose
presence is cause by Landlord after the Commencement Date (the “Landlord Caused
Hazardous Materials”). Tenant shall have no obligation to contribute to the cost
of any such cleanup of Preexisting Hazardous Materials and Landlord Caused
Hazardous Materials.

(e) Landlord’s and Tenant’s obligations, responsibilities, and liabilities under
this Par. 10 shall survive the expiration of this Lease.

(f) For purposes of this Par. 10 the following definitions apply:

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   6   



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (1) any “hazardous waste” and/or “hazardous
substance” defined pursuant to any Environmental Laws; (2) asbestos or any
substance containing asbestos; (3) polychlorinated biphenyls; (4) lead;
(5) radon; (6) pesticides; (7) petroleum or any other substance containing
hydrocarbons; (8) any substance which, when on the Premises, is prohibited by
any Environmental Laws; and (9) any other substance, material, or waste which
(i) by any Environmental Laws requires special handling or notification of any
governmental authority in its collection, storage, treatment, or disposal or
(ii) is defined or classified as hazardous, dangerous or toxic pursuant to any
legal requirement.

“Environmental Laws” shall mean: any and all federal, state and local laws,
statutes, codes, ordinances, regulations, rules or other requirements, relating
to human health or safety or to the environment, including, but not limited to,
those applicable to the storage, treatment, disposal, handling and release of
any Hazardous Materials, all as amended or modified from time to time.

11. Care and Repair of Premises; No Waste. (a) Except to the extent such repair
is an obligation of Landlord as expressly set forth in this Lease, Tenant shall
take good care of the Premises and make all repairs to the interior portions of
the Premises which are necessary or desirable to keep the Premises in good order
and repair. All repairs by Tenant shall be performed in a good and workmanlike
manner. Fluorescent lamps, ballasts and incandescent bulbs shall be replaced by
Landlord as required and the cost thereof shall be included as an operating
expense of the Building as defined in the Operating Expense Rider attached
hereto.

(b) Tenant shall not commit or suffer, and shall use all reasonable precaution
to prevent waste, damage or injury to the Premises or Property and the equipment
thereon.

12. Alterations, Additions and Improvements. (a) Tenant shall not make any
alterations, additions or improvements to the Premises (“Alterations”) without
Landlord’s prior written consent. Landlord shall not unreasonably withhold its
consent to non-structural Alterations. Landlord shall not be required to consent
to and Tenant shall not make any Alterations to the electrical, plumbing,
heating, ventilation or air-conditioning systems. Prior to making any
Alterations, Tenant shall submit to Landlord detailed plans and specifications
for Alterations and reimburse Landlord for all expenses incurred by Landlord in
connection with its review thereof, and Tenant shall also provide to Landlord
for its approval the identity of the contractor Tenant proposes to employ to
construct the Alterations. All Alterations shall be accomplished in accordance
with the following conditions:

(i) Tenant shall procure all governmental permits and authorizations for the
Alterations, and obtain and provide to Landlord an official certificate of
occupancy upon completion of the Alterations, if appropriate.

(ii) Tenant shall arrange for extension of the liability insurance provided for
in Par. 5 to apply to the construction of the Alterations.

(iii) The employment of any employee, contractor or laborer in or about the
Premises in connection with the Alterations, or Tenant’s moving of furniture and
equipment in or out of the Premises or otherwise, shall not interfere or cause
any conflict with any employee, contractor or laborer of Landlord or union
representing any of them engaged in the construction, operation, maintenance or
repair of the Property. In the event of such interference, upon demand of
Landlord, Tenant will cause such employee, contractor or laborer to leave the
Property immediately.

(iv) The work with respect to the Alterations shall be done in a neat, clean and
quiet manner, and shall not interfere with the use and occupancy of the Building
by other tenants.

(v) Tenant shall construct the Alterations in a good and workmanlike manner
utilizing materials of first quality and in compliance with all laws and
governmental regulations.

(vi) Within ten (10) days after completion of the Alterations, Tenant shall
provide Landlord with “as built” plans of the Alterations and AutoCAD files
thereof on disk.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   7   



--------------------------------------------------------------------------------

(b) Except for Tenant’s trade fixtures, all Alterations shall be the property of
Landlord and shall remain on and be surrendered with the Premises upon
termination of the Lease, unless Landlord shall notify Tenant at the time
Landlord grants its consent to such Alterations, or if no consent is required,
at the time Tenant notifies Landlord of such Alterations, that it desires that
such Alterations be removed at the expiration of the Lease, in which event
Tenant agrees to remove such Alterations on or prior to the Expiration Date,
restore the Premises to its existing condition prior to construction of the
Alterations and repair any damage to the Premises or the Building caused by such
removal.

13. Covenant Against Liens. Tenant shall not have any right to subject the
Landlord’s interest in the Property to any construction lien or any other lien
whatsoever. If any construction lien or other lien, charge or order for payment
of money shall be filed as a result of the act or omission of Tenant, Tenant
shall cause such lien, charge or order to be discharged or appropriately bonded
within ten (10) days after notice from Landlord thereof, and Tenant shall
indemnify and save Landlord harmless from all liabilities and costs resulting
therefrom.

14. Indemnification by Tenant. Tenant shall indemnify and hold harmless
Landlord, SBC and Landlord’s managing agent from and against all liability,
claims or costs, including reasonable legal fees, arising from (i) any breach of
this Lease by Tenant; (ii) any injury to person or damage to property occurring
on or about the Premises except to the extent caused by the gross negligence or
willful misconduct of Landlord; (iii) any injury to person or damage to property
occurring on the Property resulting from any negligence or misconduct of Tenant
or any of its employees or agents. Tenant shall defend Landlord against any such
liability, claim or cost with counsel reasonably acceptable to Landlord or, at
Landlord’s election, Tenant shall reimburse Landlord for legal fees and costs
incurred by Landlord by employment of its own counsel. The obligation of Tenant
under this subparagraph shall survive expiration or earlier termination of the
Term.

15. Landlord Not Liable. Landlord shall not be liable for any injury or damage
to the person, business, equipment, merchandise or other property of Tenant or
any of Tenant’s employees, invitees or customers or any other person on or about
the Property, resulting from any cause whatsoever, including, but not limited
to: (i) fire, steam, electricity, water, gas or rain; (ii) leakage, obstruction
or other defects of pipes, sprinklers, wires, plumbing, air conditioning,
boilers or lighting fixtures; or (iii) any act or omission, negligent or
otherwise, of any other tenant of the Property.

16. Assignment and Subletting. (a) Except as otherwise provided in this
paragraph, Tenant shall not assign or encumber Tenant’s interest in this Lease,
or sublet any portion of the Premises, or grant concessions or licenses with
respect to the Premises, without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The cumulative
change of more than 50% of the ownership interest of Tenant shall be deemed to
be an assignment of this Lease requiring Landlord’s consent. However, Tenant may
assign this Lease or sublet the Premises, without Landlord’s consent, to any
corporation which controls, is controlled by or is under common control with
Tenant, or to any corporation resulting from the merger of or consolidation with
Tenant, or to any entity acquiring all or substantially all of the assets or
ownership interests of Tenant (all of the foregoing, a “Permitted Transfer”),
provided such assignee shall assume all of Tenant’s obligations under this
Lease, and such assignee or sublessee shall then have a net worth at least equal
to that of Tenant on the date hereof.

(b) If Tenant desires to assign this Lease or sublet all or any portion of the
Premises, Tenant shall submit to Landlord a written request for Landlord’s
approval thereof, setting forth the name, principal business address, and nature
of business of the proposed assignee or sublessee; the financial, banking and
other credit information relating to the proposed assignee or sublessee; and the
details of the proposed assignment or subletting, including a copy of the
proposed assignment or sublease instrument and plans for any Alterations
required for the proposed assignee or sublessee. Tenant shall also furnish any
other information reasonably requested by Landlord. Landlord shall have the
option (i) to withhold its consent; (ii) to grant consent; or (iii) in the event
of

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   8   



--------------------------------------------------------------------------------

a proposed assignment of this Lease or sublease of a substantial portion of the
Premises, to terminate this Lease as of the effective date of such proposed
assignment or sublease. In the event of a proposed sublease of less than a
substantial portion of the Premises, Landlord shall have the right to terminate
this Lease with respect to the portion of the Premises to be sublet, and this
Lease shall continue with respect to the remaining portion of the Premises. In
the event Landlord terminates this Lease pursuant to this Par. 16(b), Landlord
may enter into a direct lease with the proposed assignee or sublessee, if
Landlord so elects. Landlord’s acceptance of rent from a proposed assignee or
sublessee shall not be construed to constitute its consent to an attempted
assignment or subletting. This Par. 16(b) shall not apply to a Permitted
Transfer.

(c) In the event of a permitted assignment or subletting, Tenant shall remit to
Landlord as additional rent each month during the remainder of the Term any rent
or other sums received by Tenant from its assignee or sublessee in excess of the
Annual Rent and other charges paid by Tenant allocable to the Premises or
portion thereof sublet, as the case may be.

(d) No assignment or subletting hereunder, whether or not with Landlord’s
consent, shall release Tenant from any obligations under this Lease, and Tenant
shall continue to be primarily liable hereunder. If Tenant’s assignee or
sublessee defaults under this Lease, Landlord may proceed directly against
Tenant without pursuing its remedies against the assignee or sublessee. Consent
to one assignment or subletting shall not be deemed a consent to any subsequent
assignment or subletting. Landlord may consent to subsequent assignments or
modifications of this Lease or sublettings without notice to Tenant and Tenant
shall not be relieved of liability under this Lease.

(e) Tenant shall pay to Landlord upon demand all actual, out-of-pocket costs,
including reasonable legal fees, which Landlord shall incur in reviewing any
proposed assignment or subletting.

17. Landlord’s Access. Landlord and its representatives may enter the Premises
at all reasonable times during Work Hours upon reasonable prior notice to Tenant
(or at any time without notice in the event of emergency) for the purpose of
inspecting the Premises, or making any necessary repairs, or to show the
Premises to prospective purchasers, investors, encumbrancers, tenants or other
parties, or for any other purpose Landlord deems necessary. During the final six
(6) months of the Term, Landlord may place customary “For Sale” or “For Lease”
signs on the Premises.

18. Signs. Tenant shall not place any signs on the Property except that the name
of the Tenant may appear in the area of the entrance door of the Premises. The
design of such sign shall be subject to Landlord’s reasonable approval. Tenant
shall remove its signs upon expiration or earlier termination of the Term, and
shall repair any damage caused by installation or removal of its signs. If
Landlord provides a tenant directory within the Building, Tenant shall be
entitled to one listing in such tenant directory. The cost of such listing shall
be paid by Landlord.

19. Casualty. If the Building is damaged by fire or other casualty, and if the
proceeds received from the insurance policies maintained by Landlord therefor
are sufficient to pay for the necessary repairs, and the Building can be fully
repaired within six (6) months after such casualty occurred, this Lease shall
remain in effect and Landlord shall repair the damage within such six (6) month
period, subject to delays beyond Landlord’s control. If the insurance proceeds
received by Landlord are not sufficient to pay the entire cost of repair, or no
proceeds are payable with respect to such casualty, or the Building cannot be
fully repaired within six (6) months after the casualty occurred, Landlord may
elect either to (i) terminate this Lease, provided Landlord shall so notify
Tenant within thirty (30) days after occurrence of such casualty, or (ii) repair
the damage as soon as reasonably possible, in which event this Lease shall
remain in full force and effect; but if Landlord elects not to terminate this
Lease, Tenant shall then have the right to terminate this Lease if the Premises
cannot be fully repaired within nine (9) months after such casualty occurred.
Tenant’s notification, if any, shall be required within ten (10) days after
Landlord’s notice. In addition to the foregoing, if the damage to the Building
occurs during the last two (2) years of the Lease Term, Landlord may elect to
terminate this Lease as of the date the damage occurred in any event. If this
Lease is not terminated following a casualty, rent shall abate from the date of
the occurrence in the proportion that the area of the portion of the Premises
rendered unusable by such casualty bears to the entire area of the Premises. The
abatement shall continue until the portion of the Premises which

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   9   



--------------------------------------------------------------------------------

shall have been damaged shall be rebuilt or repaired. Tenant waives the
protection of any law which grants a tenant the right to terminate a lease in
the event of the substantial destruction of a leased property, and agrees that
the provisions of this paragraph shall govern in the event of any substantial
destruction of the Premises.

20. Condemnation. If all or any portion of the Premises, or such portions of the
Property as may be required for Tenant’s use of the Premises for the use set
forth in Par. 1(f), shall be taken under the power of eminent domain or sold
under the threat thereof (the “Condemnation”), this Lease shall terminate on the
date on which title to the Premises, the Property or portion thereof shall vest
in the condemning authority. If a portion of the Property shall be taken but the
Premises shall not be affected, then Landlord may at its option terminate this
Lease by written notice to Tenant and the Term shall expire on the date on which
title is vested in the condemning authority. If this Lease shall remain in
effect following a Condemnation, Tenant’s obligation to pay rent hereunder shall
not be affected and Tenant shall not be entitled to any abatement or reduction
of rent. Landlord shall be entitled to receive the entire award in any
Condemnation proceeding relating to the Premises or Property, except that Tenant
may assert a separate claim to an award for its moving expenses and for fixtures
and personal property installed by Tenant at its expense. It is understood that
Tenant shall have no claim against Landlord for the value of the unexpired Term
of this Lease or any options granted under this Lease.

21. Surrender of Premises. Upon termination of the Lease, Tenant shall surrender
the Premises to Landlord in the same condition it was in as of the Commencement
Date (with respect to the Part A Premises) and the Part B Premises Commencement
Date (with respect to the Part B Premises), except for ordinary wear and tear
and damage by casualty which Tenant was not obligated to remedy under any
provision of this Lease. Tenant shall remove its machinery or equipment and
repair any damage to the Premises caused by such removal. Tenant shall not
remove any power wiring or power panels, lighting or lighting fixtures, wall
coverings, blinds or other window coverings, carpets or other floor coverings,
or heaters or air conditioners, unless Landlord, by notice to Tenant, elects to
have any of the foregoing removed by Tenant, in which event the same shall be
removed from the Premises by Tenant prior to the expiration of the Lease, and
Tenant shall repair any damage to the Premises due to such removal. All property
of Tenant remaining on the Premises after Tenant’s surrender of the Premises
shall be deemed abandoned and at Landlord’s election may either be retained by
Landlord or may be removed from the Premises at Tenant’s expense. Tenant shall
deliver to Landlord all keys to the Premises.

(b) If during the last sixty (60) days of the Term, Tenant shall have removed
all or substantially all of Tenant’s property and all of its personnel from the
Premises, Landlord may at any time thereafter enter, alter, renovate and
redecorate the Premises without any reduction or abatement of the Tenant’s rent
or incurring any liability for any compensation to Tenant or adverse effect on
this Lease or Tenant’s obligations hereunder. If Landlord commences alterations,
renovations or redecorations to the Premises, Tenant shall not thereafter occupy
the Premises.

22. Holdover. In the event Tenant remains in possession of the Premises after
the expiration of the term of this Lease (the “Holdover Period”), in addition to
any damages to which Landlord may be entitled or other remedies Landlord may
have by law, Tenant shall pay to Landlord a monthly rental for the Holdover
Period, as follows: (i) for the first month of the Holdover Period, at the rate
of 150% of the monthly installments of Annual Rent payable during the last Lease
Year of the Term, plus all items of Additional Rent and other charges with
respect to the Premises payable by Tenant during the last Lease Year of the
Term; and (ii) for any month of the Holdover Period after the first month, at
the rate of twice the monthly installments of Annual Rent payable during the
last Lease Year of the Term, plus all items of Additional Rent and other charges
with respect to the Premises payable by Tenant during the last Lease Year of the
Term. Nothing herein contained shall be deemed to give Tenant any right to
remain in possession of the Premises after the expiration of the Term of this
Lease.

23. Events of Default; Remedies. (a) Tenant shall be in default upon the
occurrence of one or more of the following events (an “Event of Default”):

(i) Tenant fails to pay rent or any other sum of money required to be paid

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   10   



--------------------------------------------------------------------------------

by Tenant hereunder within ten (10) days of the date when due without the need
for any notice thereof by Landlord (except Landlord agrees to give written
notice of such failure to pay rent or other sum of money not more than once per
Lease Year, and no Event of Default shall be deemed to have occurred if Tenant
makes the required payment within ten (10) days after such notice);

(ii) Tenant fails to perform any of Tenant’s non-monetary obligations under this
Lease or violates any covenant required to be observed by Tenant hereunder for a
period of thirty (30) days after written notice thereof from Landlord and such
additional time, if any, as is reasonably necessary to cure such failure
provided Tenant promptly commences to cure such failure and thereafter
prosecutes such cure to completion with reasonable diligence; or

(iii) Tenant abandons the Premises for sixty (60) days or more; or

(iv) Tenant makes an assignment for the benefit of creditors, or a petition for
adjudication of bankruptcy or for reorganization is filed by or against Tenant
and is not dismissed within sixty (60) days, or a receiver or trustee is
appointed for a substantial part of Tenant’s property and such appointment is
not vacated within sixty (60) days.

(b) On the occurrence of an Event of Default, Landlord may, at any time
thereafter, without notice or demand, and without limiting any other right or
remedy Landlord may have:

(i) Terminate this Lease and Tenant’s right to possession of the Premises by any
lawful means, in which event Tenant shall immediately surrender possession of
the Premises to Landlord. At its option, Landlord may occupy the Premises or
cause the Premises to be redecorated, altered, divided, consolidated with other
adjoining property, or otherwise prepared for reletting, and may relet the
Premises or any part thereof for a term or terms to expire prior to, at the same
time or subsequent to the original Expiration Date, and receive the rent
therefor, applying the sums received first to the payment of such expenses as
Landlord may have incurred in connection with the recovery of possession,
preparing for reletting and the reletting itself, including brokerage and
attorneys’ fees, and then to the payment of damages in amounts equal to the rent
hereunder and to the cost and expense of performance of the other covenants of
Tenant under this Lease. Tenant agrees to pay to Landlord damages equal to the
rent and other sums payable by Tenant under this Lease, reduced by the net
proceeds of the reletting, if any, as ascertained from time to time. In
reletting the Premises, Landlord may grant rent concessions, and Tenant shall
not be entitled to any credit therefor. Tenant shall not be entitled to any
surplus resulting from any reletting. Landlord shall use commercially reasonable
efforts to mitigate its damages in the event of any Event of Default by Tenant
hereunder. In so doing, however, Landlord shall not be required to undertake any
actions inconsistent with its then current leasing practices, nor shall Landlord
be obligated to market the Premises preferentially to any other space or
property which Landlord or its affiliates have available for rent or sale.

(ii) Permit Tenant to remain in possession of the Premises, in which event this
Lease shall continue in effect. Landlord shall be entitled to enforce all of
Landlord’s rights and remedies under this Lease, including the right to receive
the rent as it becomes due under this Lease.

(iii) Pursue any other remedy now or hereafter available under the laws of the
jurisdiction in which the Premises is located.

(c) The remedies available to Landlord herein specified are not intended to be
exclusive and prevent Landlord from exercising any other remedy or means of
redress to which Landlord may be lawfully entitled. In addition to other
remedies provided in this Lease, Landlord shall be entitled to restraint by
injunction of any violation or threatened violation by Tenant of any of the
provisions of this Lease. Landlord’s exercise of any right or remedy shall not
prevent Landlord from exercising any other right or remedy.

(d) To the extent permitted by law, Tenant, for itself and any person claiming
through or under Tenant, waives any equity or right of redemption provided by
any law.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   11   



--------------------------------------------------------------------------------

(e) Tenant agrees to pay as Additional Rent all reasonable attorneys’ fees and
other actual out-of-pocket expenses incurred by Landlord in the enforcement of
any of the obligations or agreements of Tenant under this Lease.

(f) If this Lease shall terminate by reason of the occurrence of any default of
Tenant or any contingency mentioned in this Par. 23, Landlord shall at its
option and election be entitled, notwithstanding any other provision of this
Lease, or any present or future law, to recover from Tenant or Tenant’s estate
(in lieu of all claims against Tenant relating to unpaid Annual Rent or
additional rent), as agreed and liquidated damages for loss of the bargain and
not as a penalty, a lump sum which at the time of such termination of this Lease
equals the then present worth of the Annual Rent and all other charges payable
by Tenant hereunder that were unpaid or would have accrued for the balance of
the Term, less the fair and reasonable rental value of the Premises for the
balance of such Term, such lump sum being discounted to the date of termination
at the rate of six (6%) percent per annum, unless any statute or rule of law
governing the proceeding in which such damages are to be proved shall limit the
amount of such claim capable of being so proved, in which case Landlord shall be
entitled to prove as and for liquidated damages by reason of such breach and
termination of this Lease, the maximum amount which may be allowed by or under
any such statute or rule of law.

24. Service Fee; Interest. (a) Tenant’s failure to pay Annual Rent, Additional
Rent or make other payments required under this Lease promptly may cause
Landlord to incur unanticipated costs, which are impractical to ascertain.
Therefore, if Landlord does not receive any payment of Annual Rent, Additional
Rent or other sums due from Tenant to Landlord within five (5) days after it
becomes due, Tenant shall pay Landlord a service fee equal to eight (8%) percent
of the overdue amount.

(b) Any amount owed by Tenant to Landlord which is not paid when due shall bear
interest at the rate of eighteen (18%) percent per annum (“Default Interest”)
from the due date of such amount. The payment of Default Interest on such
amounts shall not extend the due date of any amount owed. If the interest rate
specified in this Lease shall exceed the rate permitted by law, the Default
Interest shall be deemed to be the maximum legal interest rate permitted by law.

25. Landlord’s Right to Cure Tenant’s Default. If Tenant fails to make any
payment or perform any act on its part to be made or performed, then Landlord,
without waiving or releasing Tenant from such obligation, may make such payment
or perform such act on Tenant’s part, and the actual out-of-pocket costs
incurred by Landlord in connection with such payment or performance, together
with any service fee and Default Interest thereon, shall be paid by Tenant to
Landlord on demand as Additional Rent.

26. Notice of Landlord’s Default. (a) Tenant shall give written notice of any
failure by Landlord to perform any of its obligations under this Lease. Landlord
shall not be in default under this Lease unless Landlord fails to cure such
non-performance within thirty (30) days after receipt of Tenant’s notice. If
more than thirty (30) days are required to cure such non-performance, Landlord
shall not be in default if such cure is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.

(b) In the event of any act or omission by the Landlord which would give the
Tenant the right to terminate this Lease or to claim a partial or total
eviction, Tenant will not exercise any such right until (i) it has given written
notice of such act or omission to Landlord’s Mortgagee whose name and address
shall have previously been furnished to Tenant, by delivering such notice to the
address so furnished, and (ii) Landlord’s act or omission is not remedied within
thirty (30) days after receipt by Landlord’s Mortgagee of Tenant’s notice, or if
more than thirty (30) days are required to cure same, such cure is commenced
within such thirty (30) day period and thereafter diligently pursued to
completion.

27. Landlord’s Liability Limited. There shall be no personal liability of the
Landlord or any member, partner, stockholder, officer, director or other
principal of Landlord in connection with this Lease. Tenant agrees to look
solely to the interest of Landlord in the Property and the proceeds therefrom
for the collection of any judgment or other judicial process requiring the
payment of money by Landlord in the event of any default or breach by Landlord
with respect to this

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   12   



--------------------------------------------------------------------------------

Lease or in any way relating to the Property. No other assets of Landlord or any
principal of Landlord shall be subject to levy, execution or other procedures
for the satisfaction of Tenant’s remedies.

28. Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in any
legal proceeding brought by either of them against the other with respect to any
matters arising out of or in any way connected with this Lease or the Property.

29. Subordination; Attornment. (a) This Lease is subject and subordinate to any
ground lease or mortgage which may now or hereafter encumber the Property, and
any renewals, modifications, consolidations, replacements or extensions thereof.

(b) If Landlord’s interest in the Property is acquired by any ground lessor,
mortgagee, or purchaser at a foreclosure sale, Tenant shall attorn to the
transferee of or successor to Landlord’s interest in the Property and recognize
such transferee or successor as landlord under this Lease. Such transferee or
successor shall not be liable for any act or omission of any prior landlord; or
be subject to any offsets or defenses which Tenant might have against any prior
landlord; or be bound by any rent which Tenant might have paid for more than the
current month to any prior landlord; or be liable for any security deposit under
this Lease unless actually transferred to such transferee or successor.

(c) Tenant agrees that this Lease shall be modified in accordance with the
reasonable request of any mortgagee now or hereafter encumbering the Property
(“Landlord’s Mortgagee”), provided no such modification materially adversely
affects the business terms of this Lease.

(d) The foregoing provisions shall be self-operative and no further instrument
or act on the part of Tenant shall be necessary to effect the same. Tenant shall
nevertheless sign and deliver any document necessary or appropriate to evidence
the subordination, attornment or agreement above provided within ten (10) days
after Landlord’s request therefor. Tenant further agrees to execute and deliver
within ten (10) days after Landlord’s request therefor any other documents
reasonably required by Landlord’s Mortgagee in connection with the financing or
refinancing of the Property.

30. Tenant’s Estoppel; Financial Statement. (a) Upon Landlord’s request, Tenant
shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) the Commencement Date; (ii) the date the Term expires;
(iii) that this Lease is in full force and effect (if such is the case) and
unmodified (or if modified, stating the modifications); (iv) the last date of
payment of the Annual Rent, Additional Rent and other charges and the time
period covered by each payment; (v) that Landlord is not in default under this
Lease (or, if Landlord is claimed to be in default, stating the nature of the
default); and (vi) such other matters as may be reasonably required by Landlord
or any Landlord’s Mortgagee. Tenant shall deliver such statement to Landlord
within twenty (20) days after Landlord’s request. Any such statement may be
given to and relied upon by any prospective purchaser or encumbrancer of the
Property.

(b) Within thirty (30) days after Landlord’s request, Tenant shall deliver to
Landlord such audited financial statements prepared by a certified public
accountant as are reasonably required to verify the net worth of Tenant.
Landlord shall keep such financial statements confidential, provided that any
such statements may be disclosed by Landlord to any Landlord’s Mortgagee or
prospective purchaser of the Property if, prior to such disclosure, the
Landlord’s Mortgagee or prospective purchaser of the Property agrees in writing
to keep the financial statements confidential. Tenant represents to Landlord
that each such financial statement is a true and accurate statement as of the
date of such statement.

31. Quiet Enjoyment. (a) Landlord covenants that as long as Tenant pays the
Annual Rent and Additional Rent and performs its other obligations under this
Lease, Tenant shall peaceably and quietly have, hold and enjoy the Premises for
the term provided by this Lease, subject to the provisions of this Lease, and to
any mortgage or other agreement to which this Lease is subordinate.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   13   



--------------------------------------------------------------------------------

(b) Landlord reserves to itself such access and utility easements over, under
and across the Premises as may be required by Landlord from time to time in
connection with the ownership, use or operation of the Property and/or any other
property of Landlord or any affiliated party of Landlord. No such easement shall
materially interfere with Tenant’s use of the Premises.

32. Security Deposit. Upon execution of this Lease, Tenant shall deposit with
Landlord the sum set forth in Par. 1(h) as security for the performance by
Tenant of its obligations under this Lease (the “Security Deposit”). Landlord
shall have the right to use the Security Deposit to cure any default of Tenant
hereunder, including, but not limited to, payment of Annual Rent, Additional
Rent, service fees, Default Interest or other debts of Tenant due Landlord, or
repair or replacement of damage to the Premises. If Landlord uses any part of
the Security Deposit, Tenant shall restore the Security Deposit to its full
amount within ten (10) days after Landlord’s demand therefor. Provided Tenant
has fully complied with all of the terms of this Lease, Landlord shall return
the Security Deposit to Tenant without interest within thirty (30) days after
the surrender of the Premises by Tenant. Landlord may deliver the Security
Deposit to the purchaser or other transferee of Landlord’s interest in the
Property in the event the Property is sold or otherwise transferred, and
Landlord shall be discharged from any further liability with respect to the
Security Deposit.

33. Notices. All notices in connection with this Lease, the Premises or the
Property shall be in writing and shall be personally delivered, or delivered by
courier service (e.g., Federal Express, Airborne) or sent by certified mail,
return receipt requested, postage prepaid. Notices to Landlord shall be
delivered to the address specified in Par. 1(a). Notices to Tenant shall be
delivered to the address specified in Par. 1(b) until Tenant takes possession of
the Premises; thereafter notices to Tenant shall be delivered to the Premises.
All notices shall be effective upon delivery or attempted delivery in accordance
with this provision. Either party may change its notice address upon written
notice to the other party given in accordance with this provision.

34. Force Majeure. If Landlord is unable to perform any of its obligations or to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repair, additions,
alterations or decorations, or is unable to supply or is delayed in supplying
any equipment or fixtures, due to events beyond Landlord’s control, the time
provided to Landlord for performing such obligations shall be extended by a
period of time equal to the duration of such events, and Tenant shall not be
entitled to any claim against Landlord by reason thereof, and the obligation of
Tenant to pay rent and perform all its other obligations under this Lease shall
not be affected, impaired or excused thereby. Events beyond Landlord’s control
include, but are not limited to, acts of God, war, civil commotion, labor
disputes, strikes, casualty, labor or material shortages, government regulation
or restriction and weather conditions. Landlord shall not be liable to Tenant
nor shall Tenant be entitled to any abatement or reduction of rent, in the event
of the suspension, interruption, failure or inadequacy of any of the services to
be provided by Landlord pursuant to this Lease.

35. Waivers; Modifications. The failure of either party to insist on strict
performance of any provision of this Lease shall not be construed as a waiver of
such provision in any other instance. All amendments to this Lease shall be in
writing and signed by both parties.

36. Interpretation. The captions in this Lease are intended to assist the
parties in reading this Lease and are not a part of the provisions of this
Lease. Whenever required by the context of this Lease, the singular shall
include the plural and the plural shall include the singular. The masculine,
feminine and neuter genders shall each include the others.

37. Applicable Law. The laws of the state in which the Property is located shall
govern this Lease.

38. Authority of Lease Signatories. If Tenant is a corporation, partnership or
other entity, each person signing this Lease on behalf of Tenant represents that
he has full authority to do so and that this Lease binds the corporation,
partnership or other entity, as the case may be.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   14   



--------------------------------------------------------------------------------

39. Brokerage. Each party represents to the other that it did not deal with any
real estate broker in connection with this Lease, other than the brokers named
in Par. 1(1). The commission of such brokers (if any) shall be paid by Landlord.
Each party indemnifies and holds the other harmless from any claim for a
commission or other fee made by any broker with whom the indemnifying party has
dealt, other than the foregoing named brokers.

40. Binding Effect. This Lease is binding upon any party who legally acquires
any rights or interest in this Lease from Landlord or Tenant; provided, however,
Landlord shall have no obligation to Tenant’s successor unless the interest of
Tenant’s successor in this Lease is acquired in accordance with the provisions
of this Lease. The term “Landlord” as used in this Lease means only the owner,
or the mortgagee in possession, for the time being of the Property, so that in
the event of any sale of the Property, the said Landlord shall be and hereby is
entirely freed and relieved of any liability for performance of all covenants
and obligations of Landlord set forth in this Lease.

41. Patriot Act Compliance. (a) Tenant will use good faith and commercially
reasonable efforts to comply with the Patriot Act (defined below) and all
applicable requirements relating to money laundering and terrorism of
governmental authorities having jurisdiction over Tenant and the Premises.
Landlord shall have the right to audit Tenant’s compliance with the Patriot Act
and such other applicable requirements. If Tenant fails to comply with the
Patriot Act and such other applicable requirements, then Landlord may, at its
option, cause Tenant to comply therewith and all reasonable costs and expenses
incurred by Landlord in connection therewith shall be immediately due and
payable. For the purposes hereof, “Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as the same may be amended
from time to time and corresponding provisions of future laws. Tenant’s failure
to comply with the Patriot Act shall be a default under the Lease, and Landlord
shall have the right to immediately terminate the Lease and accelerate the
Annual Rent and Additional Rent hereunder.

(b) Tenant represents that Tenant (i) is not listed on any Government Lists
(defined below), (ii) is not an entity who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Orders No. 13224 (Sept 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC (defined below) or in any enabling legislation
or other Presidential Executive Order in respect thereof, (iii) has not been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any Patriot Act Offense (defined below), or (iv) is
not currently under investigation by any governmental authority for alleged
criminal activity. For the purposes hereof, “Government Lists” means (i) the
Specially Designated Nationals and Blocked Persons Lists maintained by Office of
Foreign Asset Control (“OFAC”), (ii) any other lists of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC, or (iii) similar lists maintained by the U.S.
Department of State, the U.S. Department of Commerce or any other governmental
authority. For the purposes hereof, “Patriot Act Offense” means any violation of
the Patriot Act or of the criminal laws of the U.S.A. or any of the several
states relating to terrorism or the laundering of monetary instruments,
including the Bank Secrecy Act and the Money Laundering Control Act of 1986.

42. Miscellaneous. (a) Landlord reserves the right to decrease or increase the
size of the Building, and to build additional buildings or improvements on the
land, in which event Tenant’s Share referred to in Par. 1(i) shall be
appropriately adjusted.

(b) Landlord shall have the right, without incurring any liability to Tenant or
affecting this Lease, to change the arrangement and location of public
entrances, passageways, doors, corridors, elevators, stairs, toilets and other
public parts of the Property.

(c) The submission of this Lease to Tenant shall not be deemed to be an offer
and shall not bind either party until duly executed by Landlord and Tenant.

(d) Except with respect to Par. 22, Landlord and Tenant shall not be liable for
consequential damages arising from any negligence, tortious act, breach of any
term, covenant or obligation under this Lease, or any other act or omission
affecting this Lease.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   15   



--------------------------------------------------------------------------------

(e) This Lease may be executed in counterparts, and when all counterpart
documents are executed, the counterparts shall constitute a single binding
instrument.

(f) A determination by a court of competent jurisdiction that any provision of
this Lease or part thereof is illegal or unenforceable shall not invalidate the
remainder of this Lease or such provision, Which shall continue to be in effect.

(g) Tenant shall not record this Lease or a memorandum hereof.

(h) Tenant shall observe the rules and regulations set forth in the Rules and
Regulations Rider attached hereto, and such other reasonable rules and
regulations as Landlord may from time to time adopt, on written notice to
Tenant. Landlord shall not be obligated to enforce the rules and regulations
against any tenant, and Landlord shall not be liable for violation of same by
any tenant, or any of its employees or invitees.

(i) Landlord and Tenant acknowledge that there is certain furniture (the
“Furniture”) currently located at the Premises. Tenant has requested, and
Landlord hereby agrees, that Tenant may use the Furniture during the Term of
this Lease. Landlord makes no representation or warranty whatsoever, whether
expressed, implied or statutory, of any kind, with respect to the Furniture, and
hereby disclaims any such warranty, including, but not limited to
merchantability and fitness for a particular purpose, and Tenant agrees to
accept the Furniture “as is”, “where is” subject to all faults. Landlord shall
not be responsible for replacing, repairing or removing or disposing of the
Furniture. The Furniture shall remain the property of Landlord and shall remain
on and be surrendered with the Premises upon termination of the Lease, unless
Landlord shall notify Tenant at least thirty (30) days prior to the expiration
Date that it desires that such Furniture be removed at the expiration of the
Lease, in which event Tenant agrees to remove such Furniture at the expiration
or earlier termination of the Term of this Lease and Tenant shall, at its sole
cost and expense, repair all damage resulting from such removal.

THE RIDERS ENUMERATED IN PAR. 1(m) ABOVE ARE ATTACHED HERETO AND MADE A PART OF
THIS LEASE AS FULLY AS IF SET FORTH HEREIN AT LENGTH. The terms used in the
Riders have the same meanings set forth in this Lease. The provisions of a Rider
shall prevail over any provisions of this Lease which are inconsistent or
conflict with the provisions of such Rider.

IN WITNESS WHEREOF, the parties hereby have duly executed this Lease as of the
date first above set forth.

 

    LANDLORD: WITNESS:     BTCT ASSOCIATES, L.L.C.   LOGO [g180550page616a.jpg]
    By:   LOGO [g180550page616b.jpg]       Its:   Manager

 

    TENANT: ATTEST:     VALERITAS, INC. By:   LOGO [g180550page616c.jpg]     By:
  /s/ Kristine Peterson Its:   CFO     Its:   Kristine Peterson, CEO

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   16   



--------------------------------------------------------------------------------

ANNUAL RENT RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

The Annual Rent payable by Tenant to Landlord during the Term shall be in the
amounts and for the Lease Years and payable in the monthly installments as
follows (subject to Par. 4(c) of the Lease):

 

Lease Years

  

PSF

  

Monthly Installment

  

Annual Amount

1 — 3

   $24.00    $15,310.00    $183,720.00

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

 

 

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   17   



--------------------------------------------------------------------------------

EXTENSION OPTION RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

1. Grant of Option. Subject to the provisions of Section 3 of this Rider,
Landlord hereby grants to Tenant one (1) option (the “Option”) to extend the
Term following the expiration of the original term hereof (the “Initial Term”)
for an additional term of three (3) years (the “Extension Term”).

2. Exercise of Option. The Option shall be exercised only by written notice (the
“Extension Notice”) delivered to Landlord in accordance with Par. 33 of the
Lease not more than eighteen (18) nor less than twelve (12) months before the
expiration of the Initial Term. Time shall be of the essence with respect to
delivery of the Extension Notice and if Tenant fails to deliver the Extension
Notice within the specified time period, the Option shall lapse, and Tenant
shall have no right to extend the Term.

3. Conditions Precedent to Option. The Option shall be exercisable by Tenant and
the Lease shall continue for the Extension Term provided both of the following
conditions are satisfied:

(a) At the time Landlord receives the Extension Notice and at the commencement
of the Extension Term, Tenant shall not be in default under any of the
provisions of the Lease (after giving effect to any applicable notice and cure
periods).

(b) At the time Landlord receives the Extension Notice and at the commencement
of the Extension Term, the Tenant named in Par. 1(b) of the Lease shall not have
assigned the Lease or sublet any portion of the Premises, except as permitted in
Par. 16(a) of the Lease.

4. Extension Term Provisions. The Extension Term shall be on all of the same
terms and conditions set forth in the Lease and applicable to the Initial Term,
except Tenant shall have no further option to extend the Term following the
Extension Term, and the Annual Rent payable by Tenant for the Extension Term
shall be as follows:

 

Lease Years

  

PSF

  

Monthly Installment

  

Annual Amount

4 - 6

   $26.16    $16,687.90    $200,254.80

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   18   



--------------------------------------------------------------------------------

REAL ESTATE TAX RIDER

 

Date of Lease:    October 20th, 2009 Landlord:   

    

BTCT Associates, L.L.C.

Tenant:   

    

Valeritas, Inc.

Premises:   

    

Portion of First Floor

   750 Route 202    Bridgewater, New Jersey

Tenant shall pay as Additional Rent the Tenant’s Share referred to in Par. 1(i)
of the Lease of all real estate taxes assessed against the Property for any tax
fiscal year which occurs wholly or partially during the Term of this Lease in
excess of the real estate taxes assessed against the Property for the tax fiscal
year referred to in Par. 1(j) (the “Base Tax Year”) (such Additional Rent is
hereinafter called the “Tax Rent”). The term “real estate taxes” shall mean
(i) any tax or assessment levied, assessed or imposed at any time by any
governmental authority on or against the Property or any part thereof; (ii) any
assessment for public betterments or improvements levied, assessed or imposed
upon or against the Property; (iii) the cost of prosecuting any appeal of real
estate taxes with respect to the Property, including attorneys’ fees,
appraisers’ fees and any administrative charge of the managing agent of the
Property; and (iv) any tax levied, assessed or imposed at any time upon or
against the receipt of income or rents or any other tax upon Landlord as a
substitute or supplement in whole or in part for a real estate tax or
assessment. Real estate taxes for any tax fiscal year beginning before the
Commencement Date or terminating after the Expiration Date shall be apportioned
so that Tenant shall pay only such portion of the increase in real estate taxes
as shall be attributable to the portion of such tax fiscal year occurring during
the Term of this Lease. The term “real estate taxes” shall not include income
taxes, estate taxes, inheritance taxes, transfer taxes, recording taxes,
succession taxes, franchise taxes, excise taxes, business privilege taxes, gross
receipts or profit taxes, or capital levy that is or may be imposed upon
Landlord or the Property.

Tenant shall pay its Tax Rent in monthly installments on the first day of each
month on an estimated basis as determined by Landlord. Landlord may adjust such
estimate at any time and from time to time based upon Landlord’s anticipation of
the real estate taxes which may be assessed against the Property. Within sixty
(60) days after the real estate taxes for any tax fiscal year shall be fixed by
the appropriate governmental authorities, Landlord shall deliver to Tenant a
statement (“Landlord’s Tax Statement”) setting forth the actual real estate
taxes assessed against the Property for such tax fiscal year, the amount paid by
Tenant as Tax Rent on account thereof, Tenant’s Share of such real estate taxes,
and the amount due to or from Tenant. If Tenant has paid less than the actual
amount due, Tenant shall pay the difference to Landlord within ten (10) days
after Landlord’s request therefor. Any amount paid by Tenant which exceeds the
actual amount due shall be credited to the next succeeding payments due as Tax
Rent hereunder, unless the Term has then expired in which event such excess
amount shall be refunded to Tenant. For the avoidance of doubt, for and during
the period of time commencing on the Commencement Date and ending at 11:59 p.m.
on the day immediately preceding the Part B Premises Commencement Date, Tenant’s
Share shall be based on the square footage of the Part A Premises only and
Tenant shall be obligated to pay Tax Rent for the Part A Premises but not for
the Part B Premises.

Tenant shall have the right, at its cost and expense, to audit the Tax Rent for
the immediately preceding calendar year only in order to verify the accuracy of
any sum which was charged to Tenant pursuant to this Real Estate Tax Rider,
provided that: (i) Tenant shall notify Landlord of its election to audit the Tax
Rent within thirty (30) days following Tenant’s receipt of the Landlord’s Tax
Statement (the “Audit Notice”); (ii) such audit shall be conducted at the office
where Landlord maintains its records and only after Tenant gives Landlord at
least thirty (30) days prior written notice; (iii) Tenant shall deliver to
Landlord a copy of the results of such audit within thirty (30) days following
Tenant’s receipt of the Landlord’s Tax Statement; (iv) no assignee shall conduct
an audit for any period during which such assignee was not in possession of the
Premises;

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   19   



--------------------------------------------------------------------------------

(v) Tenant shall keep the results of such audit strictly confidential and shall
not disclose the same to any other party; (vi) no subtenant shall have any right
to conduct an audit; (vii) no audit shall be conducted at any time that Tenant
is in default of any of the terms of this Lease beyond the expiration of any
applicable notice and grace period provided for herein; (viii) such audit shall
only be conducted by a certified public accountant not compensated on a
contingent fee basis and (ix) no such audit shall be conducted if any other
tenant has conducted an audit for the time period Tenant intends to audit and
Landlord furnishes to Tenant a copy of the results of said audit. In the event
that Tenant’s audit alleges that an error was made by Landlord, Landlord shall
have sixty (60) days following receipt of the results of such audit to obtain an
audit from an accountant of Landlord’s choice, at Landlord’s cost and expense,
or Landlord shall be deemed to have accepted the results of Tenant’s audit. In
the event that Landlord’s and Tenant’s accountants shall be unable to reconcile
the results, both accountants shall mutually agree upon a third accountant whose
determination shall be conclusive. The cost of any such third accountant shall
be shared equally between Landlord and Tenant. If it is determined that Tenant
has paid less than the actual amount due, Tenant shall pay the difference to
Landlord within thirty (30) days after the date of such determination. If it is
determined that Tenant has paid any amount in excess of the amount due, such
excess amount shall be refunded to Tenant within thirty (30) days after the date
of such determination. In the event Tenant fails to send Landlord the Audit
Notice within thirty (30) days following Tenant’s receipt of the Landlord’s Tax
Statement, such Landlord’s Tax Statement shall be conclusive and binding upon
Tenant and (i) Tenant waives its right to audit the real estate taxes for the
immediately preceding calendar year, (ii) Tenant waives any objections and is
barred from asserting any claims pertaining to such Landlord’s Tax Statement,
and (iii) all payments made by Tenant on account of real estate tax for the
calendar year shown on the Landlord’s Tax Statement shall then be conclusively
accepted by Tenant as correct, final and not subject to questions, claim,
reduction, audit or rebate in whole or in part.

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   20   



--------------------------------------------------------------------------------

OPERATING EXPENSE RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

Tenant shall pay as Additional Rent Tenant’s Share referred to in Par. 1(i) of
the Lease of the expenses of the Property for any calendar year which occurs
wholly or partially during the Term of this Lease in excess of the operating
expenses of the Property for the calendar year referred to in Par. 1 (k) of the
Lease (the “Base Expense Year”) (such Additional Rent is hereinafter called the
“Expense Rent”). The term “operating expenses” shall mean all costs incurred by
Landlord in connection with the operation, maintenance, care and repair of the
Property, including, but not limited to, gardening and landscaping; snow
removal; repairing, resurfacing or repaving the parking areas, roads or
driveways on the Property; premiums for fire and other casualty insurance, rent
insurance, liability insurance, workers compensation insurance and other
insurance with respect to the Property; wages, medical insurance, pension
payments and other fringe benefits of all employees servicing the Property;
payroll taxes; labor and materials for repairs and replacements for the Building
and other improvements on the Property; trash removal; cleaning; service
contracts; electricity, gas, water, sewer and other utility charges and rents;
fuel oil; painting; security; professional fees; administrative expenses;
management fees not to exceed five (5%) percent of the gross rents collected for
the Building; and alterations and improvements made by reason of governmental or
insurance company requirements. If the Commencement Date is other than the first
day of a calendar year, or the Expiration Date is prior to the last day of a
calendar year, the Expense Rent shall be apportioned so that Tenant shall pay
only such portion of the expenses of the Property attributable to such calendar
year occurring during the Term of this Lease.

Notwithstanding anything herein to the contrary, if snow plowing expenses for
the Base Expense Year shall exceed the cost of plowing two (2) snowfalls of not
more than two (2) inches each, said snow plowing expenses for the Base Expense
Year shall be appropriately adjusted so that the amount thereof shall reflect
such expenses as would have been incurred if there had been two (2) snowfalls of
not more than two (2) inches each (the “Base Snowplowing Expense”). In addition
to Tenant’s obligation to pay Tenant’s Share of snowplowing costs in excess of
the snowplowing costs for the Base Expense Year, Tenant shall also pay Tenant’s
Share of all snowplowing costs for the Base Expense Year which exceed the Base
Snowplowing Expense.

The term “operating expenses” shall include capital improvements provided,
however, that the cost for any “Major Capital Improvement” (as hereinafter
defined) shall be amortized on a straight-line basis over a useful life period
(not to exceed ten (10) years), and Tenant shall reimburse Landlord for the
portion of such cost allocable to the applicable amortization period which falls
within the Term of the Lease as extended pursuant to the Extension Option Rider
(if applicable). Such reimbursement shall be paid by Tenant in monthly
installments, as Additional Rent, at the same time and in the same manner as
Annual Rent, which installments shall be paid together with interest on the
outstanding amount at the rate of ten and one half (10.5%) percent per annum.
For purposes hereof, the term “Major Capital Improvement” shall mean any capital
improvement having a cost in excess of Two Hundred Fifty Thousand and 00/100
($250,000.00) Dollars.

Operating expenses shall not include the following:

(A) Interest, points, fees, principal payments of any mortgage, financing costs
and amortization of funds borrowed by Landlord, whether secured or unsecured;

(B) Depreciation of the Premises or the Building;

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   21   



--------------------------------------------------------------------------------

(C) Advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Building, including any leasing office maintained in the Building or outside
of the Building, free rent and construction allowances for tenants and dues paid
to trade associations;

(D) Legal and other expenses incurred in the negotiation or enforcement of
leases or the securing or defense of Landlord’s title to the Property;

(E) Completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(F) Costs to be reimbursed by other tenants of the Building or taxes to be paid
directly by Tenant or other tenants of the Building, whether or not actually
paid;

(G) Salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Building and salaries and benefits and
other compensation to executives, officers or partners of Landlord above the
grade of building manager or to any other person above the grade of building
manager;

(H) General organizational, administrative and overhead costs relating to
creating or maintaining Landlord’s existence, either as a corporation,
partnership, or other entity, including general corporate, legal and accounting
expenses and all general corporate overhead and general administrative expenses
not related to the operation of the Property;

(I) Costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Property;

(J) Costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Building or any laws;

(K) Penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of taxes required to be
made by Landlord hereunder before delinquency;

(L) Costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Property;

(M) Costs in connection with services, items or other benefits of a type which
are not standard for the Property and which are not available to Tenant or any
other tenant in the Building without specific charges therefor, but which are
provided to another tenant or occupant of the Building, whether or not such
other tenant or occupant is specifically charged therefor by Landlord;

(N) Costs incurred in the sale, financing or refinancing of the Property
(including, without limitation, transfer taxes);

(O) Real estate taxes, as described in the Real Estate Tax Rider to this Lease,
and net income taxes of Landlord or the owner of any interest in the Property,
franchise, transfer, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Property or any
portion thereof or interest therein;

(P) Any expenses otherwise includable within operating expenses to the extent
actually reimbursed by persons other than tenants of the Building;

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   22   



--------------------------------------------------------------------------------

(Q) Landlord’s costs of electricity and other services sold or provided to
tenants in the Building (including Tenant) and for which Landlord is entitled to
be reimbursed by such tenants as a separate additional charge or rental over and
above the rent or expenses payable under the lease with such tenant;

(R) Ground rent payments to a ground lessor and the cost of consummating any
ground lease;

(S) Reserves for bad debts and rent loss reserves;

(U) The cost of repairs or other work to the extent Landlord is actually
reimbursed by insurance or condemnation proceeds.

Tenant shall pay its Expense Rent in monthly installments on the first day of
each month on an estimated basis as determined by Landlord. Landlord may adjust
such estimate at any time and from time to time based upon Landlord’s experience
and anticipation of costs. After the end of each calendar year during the Term,
Landlord shall deliver to Tenant a statement (“Expense Statement”) setting forth
the actual expenses of the Property for such calendar year, the amount paid by
Tenant as Expense Rent on account thereof, Tenant’s Share of such expenses, and
the amount due to or from Tenant. If Tenant has paid less than the actual amount
due, Tenant shall pay the difference to Landlord within ten (10) days after
Landlord’s request therefor. Any amount paid by Tenant which exceeds the amount
due shall be credited to the next succeeding payments due as Expense Rent
hereunder, unless the Term has then expired in which event such excess amount
shall be refunded to Tenant. For the avoidance of doubt, for and during the
period of time commencing on the Commencement Date and ending at 11:59 p.m. on
the day immediately preceding the Part B Premises Commencement Date, Tenant’s
Share shall be based on the square footage of the Part A Premises only and
Tenant shall be obligated to pay Expense Rent for the Part A Premises but not
for the Part B Premises.

Tenant shall have the right, at its cost and expense, to audit the Expense Rent
for the immediately preceding calendar year only in order to verify the accuracy
of any expense which was charged to Tenant pursuant to this Operating Expense
Rider, provided that: (i) Tenant shall notify Landlord of its election to audit
the Expense Rent within thirty (30) days following Tenant’s receipt of the
Expense Statement (the “Audit Notice”); (ii) such audit shall be conducted at
the office where Landlord maintains its records and only after Tenant gives
Landlord at least thirty (30) days prior written notice; (iii) Tenant shall
deliver to Landlord a copy of the results of such audit within thirty (30) days
following Tenant’s receipt of the Expense Statement; (iv) no assignee shall
conduct an audit for any period during which such assignee was not in possession
of the Premises; (v) Tenant shall keep the results of such audit strictly
confidential and shall not disclose the same to any other party; (vi) no
subtenant shall have any right to conduct an audit; (vii) no audit shall be
conducted at any time that Tenant is in default of any of the terms of this
Lease beyond the expiration of any applicable notice and grace period provided
for herein; (viii) such audit shall only be conducted by a certified public
accountant not compensated on a contingent fee basis and (ix) no such audit
shall be conducted if any other tenant has conducted an audit for the time
period Tenant intends to audit and Landlord furnishes to Tenant a copy of the
results of said audit. In the event that Tenant’s audit alleges that an error
was made by Landlord, Landlord shall have sixty (60) days following receipt of
the results of such audit to obtain an audit from an accountant of Landlord’s
choice, at Landlord’s cost and expense, or Landlord shall be deemed to have
accepted the results of Tenant’s audit. In the event that Landlord’s and
Tenant’s accountants shall be unable to reconcile the results, both accountants
shall mutually agree upon a third accountant whose determination shall be
conclusive. The cost of any such third accountant shall be shared equally
between Landlord and Tenant. If it is determined that Tenant has paid less than
the actual amount due, Tenant shall pay the difference to Landlord within thirty
(30) days after the date of such determination. If it is determined that Tenant
has paid any amount in excess of the amount due, such excess amount shall be
refunded to Tenant within thirty (30) days after the date of such determination.
In the event Tenant fails to send Landlord the Audit Notice within thirty
(30) days following Tenant’s receipt of the Expense Statement, such Expense
Statement shall be conclusive and binding upon Tenant and (i) Tenant waives its
right to audit the operating expenses for the immediately preceding calendar
year, (ii)

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   23   



--------------------------------------------------------------------------------

Tenant waives any objections and is barred from asserting any claims pertaining
to such Expense Statement, and (iii) all payments made by Tenant on account of
operating expenses for the calendar year shown on the Expense Statement shall
then be conclusively accepted by Tenant as correct, final and not subject to
questions, claim, reduction, audit or rebate in whole or in part.

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   24   



--------------------------------------------------------------------------------

LANDLORD’S SERVICES RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

1. Maintenance and Repairs by Landlord. Landlord shall make necessary repairs to
the roof, foundation and exterior walls of the Building and any load-bearing
interior walls of the Premises, the parking areas, access roads and driveways,
and all components of the electrical, mechanical, plumbing, heating and
air-conditioning systems and facilities located on Property which are used in
common by tenants of the Building, provided, however, if any such repair is
necessitated by the act or omission of Tenant or any of its employees or
invitees, such repair shall be at the expense of Tenant.

2. Snow Removal. Landlord shall arrange for removal of accumulations of snow and
ice from the drives, parking areas and walkways of the Property. If requested by
Landlord, to facilitate snow removal work, Tenant and its employees and invitees
shall park vehicles only in areas designated by Landlord.

3. Landscape Maintenance. Landlord shall maintain landscaping in the Common Area
of the Building and Property.

4. Water Service. Landlord shall cause the applicable public utility company to
provide to the Building water in quantities sufficient for lavatory facilities,
drinking fountains and incidental kitchen uses. If Tenant uses water for any
purposes other than those for which Landlord is required to provide water in
unusual quantities, Tenant shall pay to Landlord as Additional Rent the cost of
such usage as reasonably determined by Landlord within ten (10) business days
after Landlord’s request therefor. At Landlord’s option, and at Tenant’s
expense, a separate water meter or check meter may be installed or survey made
to determine Tenant’s water usage. If there shall be such water usage without
Landlord’s consent, Landlord may require Tenant to cease such water usage, and
Landlord may suspend the supply of water to the Premises until Tenant so ceases
its water usage.

5. Cleaning. Landlord shall clean the Premises substantially in accordance with
the following:

All carpeting shall be vacuumed nightly. Carpet shampooing is excluded.

Dust furniture nightly.

Empty and dust all waste receptacles nightly and remove from the Premises waste
paper and waste materials incidental to normal office usage.

Empty wastepaper baskets and clean ashtrays and sand urns nightly.

Dust telephones as required.

6. Heating, Ventilating and Air Conditioning.

(a) Landlord shall provide in the Building a heating, ventilation and air
conditioning system to furnish heating, ventilation and air conditioning to the
Premises.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   25   



--------------------------------------------------------------------------------

(b) Tenant shall at all times cooperate fully with Landlord and abide by all the
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of its ventilating, heating and air conditioning
system and shall keep operable peripheral windows (if any) closed and use white
Venetian blinds to keep direct sunlight from entering the Premises.

7. Landlord shall provide all services hereunder and for maintaining the
Property in a first class manner.

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   26   



--------------------------------------------------------------------------------

ENERGY RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

1. Tenant Electric. “Tenant Electric” is all electric consumed by Tenant in
connection with Tenant’s occupancy of the Premises including but not limited to
electric for lighting, office machinery, equipment, and all other appliances,
machinery, equipment and systems Tenant uses in connection with the occupancy of
the Premises. Tenant Electric does not include electric for the building
heating, ventilating and air-conditioning system.

2. Tenant Electric Usage. Commencing on the Commencement Date, Tenant shall pay
Landlord as Additional Rent the cost of Tenant Electric (“Energy Rent”) based
upon, at Landlord’s option: (a) $1.50 per square foot of rentable area of the
Premises or (b) a separate submeter or check meter installed by Landlord (at
Landlord’s sole cost and expense) as part of the Landlord Work (as defined in
the Landlord’s Work Rider) to determine Tenant’s electrical consumption. For the
avoidance of doubt, for and during the period of time commencing on the
Commencement Date and ending at 11:59 p.m. on the day immediately preceding the
Part B Premises Commencement Date, the Energy Rent shall be based upon Tenant’s
electrical consumption in the Part A Premises and Tenant shall only be obligated
to pay Energy Rent for the Part A Premises but not for the Part B Premises.

If Landlord elects to charge for Tenant Electric under Section 2(a) of this
Rider, Tenant shall pay Landlord for such electric energy the annual amount
which shall be determined by multiplying the gross rentable area of the Premises
by One and 50/100 ($1.50) Dollars per square foot. Said sum shall be paid by
Tenant in equal monthly installments on the first day of each calendar month
during the Term commencing on the Commencement Date. Such sum shall be subject
to increase in accordance with increases in electric charges payable by
Landlord.

If Landlord elects to charge for Tenant Electric under Section 2(b) of this
Rider,

(i) For the purposes of this Lease, the average kilowatt hour cost of electric
during the first Lease Year and each Lease Year thereafter shall be determined
by dividing Landlord’s total cost of electricity charged by the utility company
(including rate, fuel adjustments, demand charges, applicable taxes and any
other charges the utility company may impose) by the total kilowatt hours of
electric consumed, the result of which shall be the average kilowatt hour cost
for such Lease Year. Since the current kilowatt-hour cost of electric will not
be available for any Lease Year until after such Lease Year, Landlord may
estimate such kilowatt-hour cost for the year and estimate the charges subject
to adjustment as provided in Paragraph 2(ii) of this Rider; and

(ii) Tenant shall pay its Energy Rent in monthly installments on the first day
of each month on an estimated basis as determined by Landlord. Landlord may
adjust such estimate at any time and from time to time based upon Landlord’s
experience and anticipation of the costs of electricity used in connection with
the Property. After the end of such calendar year during the Term, Landlord
shall deliver to Tenant a statement (“Energy Statement”) setting forth the
amount of Energy Rent payable by Tenant for such calendar year, the amount paid
by Tenant as Energy Rent on account thereof, and the amount due to or from
Tenant. If Tenant has paid less than the actual amount due, Tenant shall pay the
difference to Landlord within ten (10) days after Landlord’s request therefor.
Any amount paid by Tenant which exceeds the amount due shall be credited to the
next succeeding payments due as Energy Rent hereunder, unless the Term has then
expired in which event such excess amount shall be refunded to Tenant.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   27   



--------------------------------------------------------------------------------

3. General Conditions. Tenant shall not maintain or install in the Premises any
fixture or equipment requiring electric power in excess of 1800 volt-amperes
without Landlord’s prior written consent. Tenant’s total connected load shall
not exceed three (3) volt-amperes per square feet. Tenant shall not maintain or
install in the Premises any fixture, equipment or systems which will overload
the feeders, risers or require additional wiring without Landlord’s consent. The
Landlord shall have no responsibility for failure to supply the electricity when
prevented from doing so by strikes, repairs, necessary alterations or necessary
improvements or by reason of the failure of the public utility to furnish
electric current, or for any cause beyond the Landlord’s reasonable control, or
by order or regulation of any federal, state, county or municipal authority. The
Landlord’s obligation to furnish electricity shall not be deemed breached nor
shall there by any abatement in rent or any liability on the part of the
Landlord to the Tenant for failure to furnish electricity. In no event shall
Landlord be obligated to increase the existing electrical capacity of any
portion of the Building’s system, nor to provide any additional wiring or
capacity to meet the Tenant’s additional requirements.

4. Tenant’s Audit Rights. Tenant shall have the right, at its cost and expense,
to audit the Energy Rent for the immediately preceding calendar year only in
order to verify the accuracy of any sum which was charged to Tenant pursuant to
this Energy Rider, provided that: (i) Tenant shall notify Landlord of its
election to audit the Energy Rent within thirty (30) days following Tenant’s
receipt of the Energy Statement (the “Audit Notice”); (ii) such audit shall be
conducted at the office where Landlord maintains its records and only after
Tenant gives Landlord at least thirty (30) days prior written notice;
(iii) Tenant shall deliver to Landlord a copy of the results of such audit
within thirty (30) days following Tenant’s receipt of the Energy Statement;
(iv) no assignee shall conduct an audit for any period during which such
assignee was not in possession of the Premises; (v) Tenant shall keep the
results of such audit strictly confidential and shall not disclose the same to
any other party; (vi) no subtenant shall have any right to conduct an audit;
(vii) no audit shall be conducted at any time that Tenant is in default of any
of the terms of this Lease beyond the expiration of any applicable notice and
grace period provided for herein; (viii) such audit shall only be conducted by a
certified public accountant not compensated on a contingent fee basis and
(ix) no such audit shall be conducted if any other tenant has conducted an audit
for the time period Tenant intends to audit and Landlord furnishes to Tenant a
copy of the results of said audit. In the event that Tenant’s audit alleges that
an error was made by Landlord, Landlord shall have sixty (60) days following
receipt of the results of such audit to obtain an audit from an accountant of
Landlord’s choice, at Landlord’s cost and expense, or Landlord shall be deemed
to have accepted the results of Tenant’s audit. In the event that Landlord’s and
Tenant’s accountants shall be unable to reconcile the results, both accountants
shall mutually agree upon a third accountant whose determination shall be
conclusive. The cost of any such third accountant shall be shared equally
between Landlord and Tenant. If it is determined that Tenant has paid less than
the actual amount due, Tenant shall pay the difference to Landlord within thirty
(30) days after the date of such determination. If it is determined that Tenant
has paid any amount in excess of the amount due, such excess amount shall be
refunded to Tenant within thirty (30) days after the date of such determination.
In the event Tenant fails to send Landlord the Audit Notice within thirty
(30) days following Tenant’s receipt of the Energy Statement, such Energy
Statement shall be conclusive and binding upon Tenant and (i) Tenant waives its
right to audit the energy expenses for the immediately preceding calendar year,
(ii) Tenant waives any objections and is barred from asserting any claims
pertaining to such Energy Statement, and (iii) all payments made by Tenant on
account of Tenant Electric for the calendar year shown on the Energy Statement
shall then be conclusively accepted by Tenant as correct, final and not subject
to questions, claim, reduction, audit or rebate in whole or in part.

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   28   



--------------------------------------------------------------------------------

RULES AND REGULATIONS RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

Landlord hereby promulgates the following Rules and Regulations with respect to
the Property:

1. The roads, driveways, parking areas, sidewalks, entrances, elevators,
stairways and halls shall not be obstructed by any tenant or used for any
purpose other than for ingress to and egress from such tenant’s leased premises.
No tenant shall store on a temporary or permanent basis any of its property
(including waste receptacles) outside of its leased premises.

2. No tenant shall use or keep any foul or noxious gas or substance in its
leased premises, or permit its leased premises to be used in a manner offensive
or objectionable to Landlord or other tenants of the Building by reason of
noise, odors or vibrations. No animals or birds shall be kept on the Property.

3. No sign, advertisement, notice or other lettering (however worthy the cause
might be) shall be exhibited, inscribed, painted or affixed by any tenant on any
part of the outside of its leased premises or the Building, or anywhere on the
exterior of the Property, or on the inside of its leased premises which is
visible from the outside of the premises, without the consent of the Landlord,
except as provided in the Lease.

4. No smoking is permitted in any part of the Building. Smoking is also
prohibited in the front of the Building and at the rear entrance to the
Building. Smoking is only permitted outside at the loading dock area. Any
violation of this smoking policy may result in a $50.00 charge per occurrence to
the Tenant employing an individual violating this smoking policy.

5. If a tenant installs any additional locks or changes the locks on any of the
entrance doors or interior doors of its leased premises, Tenant shall provide to
Landlord duplicate keys to such locks. (All lock cylinders in doors into the
Premises shall work with Landlord’s master keying system.)

6. Tenant shall not install any window coverings other than Venetian blinds as
specified by Landlord.

7. No tenant shall place a load upon any floor of its leased premises exceeding
the floor load per square foot area which it was designed to carry and which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of all safes, office machines, other machines and mechanical equipment. Such
installations shall be placed in locations in the leased premises and in such
manner sufficient to absorb and prevent vibration, noise and annoyance.

8. Freight, furniture, equipment, supplies, merchandise and bulky matter shall
be delivered to and removed from the leased premises only on the elevator
designated therefor by Landlord, only through the entrances and corridors
designated by Landlord, and only during the hours and in the manner prescribed
by Landlord. The persons engaged by any tenant for such work shall be reasonably
acceptable to Landlord.

9. No tenant shall bring or keep in its leased premises any inflammable,
combustible or explosive fluid, material, chemical or substance, or cause any
odors of cooking or other processes, or any objectionable odors to permeate in
or emanate from its leased premises.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   29   



--------------------------------------------------------------------------------

10. There is a $25.00 charge for the reprogramming of any access card, a $50.00
charge for a new access card, and a $25.00 charge for any lost or damaged access
card. There is a $25.00 charge for each individual reprogramming of the Sentex
access system and a $50.00 charge, per pair of doors, for each change in door
locking schedule not set forth in an annual schedule. If alarmed doors are
opened for a non-emergency, Tenant shall be assessed a $150.00 charge per
occurrence.

11. Employees (whether full time or part time) of Tenant, and independent
contractors regularly employed by Tenant and based at the Premises, parking in
spaces designated for visitors will result in a $50.00 charge to Tenant per car
per day.

12. No doors opening onto common areas of the Building shall be permitted to be
propped-open except on a temporary, as-needed basis for the moving of furniture,
supplies or equipment only.

13. No pallets shall be left in the common areas. No pallets shall be disposed
of in the common dumpsters. The storage and proper disposal of such pallets
shall be the sole responsibility of the tenant receiving goods on such pallets.
All cardboard waste shall be segregated by Tenant and broken down as directed by
Landlord.

14. Each of the above charges are subject to increase from time to time.

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   30   



--------------------------------------------------------------------------------

LANDLORD’S WORK RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

1. Landlord’s Work. (a) Landlord shall, at its cost and expense, prepare a full
set of construction documents, including specifications and signed and sealed
plans (the “Plans and Specifications”), for the work to be performed
substantially in accordance with the space plans prepared by Landlord’s
architect dated August 20, 2009, in order to render the Premises ready for
Tenant’s occupancy thereof.

(b) Landlord shall, at its sole cost and expense, perform the work (“Landlord’s
Work”) shown on the Plans and Specifications, as follows:

(i) Construct new 5/8” sheetrock walls as indicated on the Plans and
Specifications.

(ii) New sheetrock walls shall be painted with one (1) coat of primer and two
(2) coats of latex paint to match existing walls.

(iii) Furnish and install building standard laminate countertop, with upper and
lower cabinets, and sink in kitchen.

(iv) Furnish and install building standard dishwasher and associated plumbing,
and microwave in kitchen.

(v) Furnish and install electrical outlets in kitchen as required by code and to
support appliances. Furnish and install new and/or relocate electrical outlets
and light switches as required by alterations.

(vi) Furnish and install VCT with vinyl base in kitchen.

(vii) Repair carpet and vinyl base or install new in altered areas as required.

(viii) Furnish and install building standard 7’ 0” stain grade solid core birch
doors, bucks and hardware in conference room, hallway, and three offices.

(ix) Furnish and install and/or relocate exit lights pursuant to applicable
code.

(x) Furnish and install and/or relocate fire alarm horn strobes pursuant to
applicable code.

(xi) Furnish and install and/or repair ceiling grid in altered areas as
required.

(xii) Furnish and install new 2’ x 4’ “second look” ceiling tiles in altered
areas as required.

(xiii) Relocate existing flourescent light fixtures in altered areas as
required.

(xiv) Relocate fire sprinkler drops and heads as required by code.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   31   



--------------------------------------------------------------------------------

(xv) Furnish and install blinds on the Premises windows, both perimeter and
overlooking the Building lobby.

(c) Any work with respect to the installation of computer wiring, security
system(s), telephone systems, furniture and/or furniture systems including
connection of data cabling, panels, conduits, power poles, electrical
connection(s), etc., interior signage, trade fixtures, and fire extinguishers,
shall be the responsibility of Tenant at its sole cost and expense. Tenant shall
secure any applicable permits required for such work. Tenant shall supply its
own furniture plan at its expense.

(d) Landlord reserves the right to make changes, additions and/or deletions in
Landlord’s Work which are deemed reasonably necessary or advisable based upon
special job conditions or availability of materials, and to meet requirements of
any governmental authority or agency having jurisdiction over the Building and
the Premises.

(e) Landlord’s Work shall be the property of Landlord and shall remain on and be
surrendered with the Premises upon termination of the Lease.

2. Tenant’s Construction Representative. Upon execution of the Lease, Tenant
shall designate an individual to serve as Tenant’s Construction Representative.
Such designation may be changed at any time in accordance with the notice
provision of the Lease, but only one (1) individual may be so designated at any
one time. Tenant’s Construction Representative shall be the only individual
authorized to communicate with Landlord regarding Landlord’s Work and to make
decisions regarding the Plans and Specifications and Tenant Extras.

3. Tenant Extras. Tenant may request any change, addition or alteration in
Landlord’s Work set forth in the Plans and Specifications, subject to the
reasonable approval of Landlord (“Tenant Extras”). Substitution of materials in
place of materials set forth in the Plans and Specifications and additions of
quantities of materials in excess of quantities of materials set forth on the
Plans and Specifications shall be deemed Tenant Extras. Tenant agrees to pay for
Tenant Extras based on Landlord’s actual cost therefor, including field
supervision, together with ten (10%) percent of such cost for Landlord’s
overhead plus five (5%) percent of such sum for Landlord’s profit (“Landlord’s
Charges”). Tenant shall pay to Landlord Landlord’s Charges for Tenant Extras as
Additional Rent within thirty (30) days after Landlord’s request therefor.

4. Tenant Delay. Landlord shall not be required to proceed with the Landlord’s
Work or Tenant Extras unless and until Landlord receives payment of Landlord’s
Charges requested by Landlord. Tenant shall be responsible for, and pay any and
all expenses incurred by Landlord in connection with any delay in the
commencement or completion of the Landlord’s Work or Tenant Extras, and any
increase in the cost of the Landlord’s Work or Tenant Extras, caused by
(i) Tenant’s requirement of Tenant Extras; (ii) the postponement of any of the
Landlord’s Work required to perform Tenant Extras; (iii) any other delay
requested or caused by Tenant; (iv) Tenant’s failure to promptly pay Landlord’s
Charges; (v) Tenant’s selection of materials not available for immediate
delivery; and (vi) the request of Tenant to hold any portion of the Landlord’s
Work in abeyance.

5. Miscellaneous. (a) The Landlord’s Work shall be performed by Landlord in a
good and workmanlike manner and in compliance with all laws.

(b) Upon substantial completion (as defined in Par. 1(a) of the Lease) of the
Premises, Landlord shall notify Tenant and Landlord and Tenant’s Construction
Representative shall together inspect the Premises and prepare a so-called
punch-list of items to be completed and Landlord shall diligently proceed to
complete such items. Landlord shall not be responsible for any damage or
destruction caused by Tenant or Tenant’s contractor. The existence of punchlist
items shall not delay the Commencement Date of the Term of this Lease.

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   32   



--------------------------------------------------------------------------------

6. Default. A default under this Rider shall be a default under the Lease and
shall entitle the Landlord to any remedies under the Lease (notwithstanding that
the Term has not commenced).

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   33   



--------------------------------------------------------------------------------

FIRST FLOOR PLAN RIDER

 

Date of Lease:

October 20th, 2009

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Premises:

Portion of First Floor

750 Route 202

Bridgewater, New Jersey

 

LOGO [g180550folio034.jpg]

FIRST FLOOR PLAN

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

ICM: 09/18/02

FORM: AmberJc2.meb Rev. 09/18/02

MTNT-Msty-Office G+TE – AJ Lease

F:\wpdata\meb2\Leases\ValeritasLse3.doc

10/16/09 5:30p.m.

   34   



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “Agreement”) made this 17th day of January,
2013 by and between BTCT ASSOCIATES, L.L.C., a New Jersey limited liability
company, having an address c/o Steiner Equities Group, L.L.C., 75 Eisenhower
Parkway, Suite 150, Roseland, New Jersey 07068-1696 (“Landlord”), and VALERITAS,
INC., a Delaware corporation, having an address at 750 Route 202, Bridgewater,
New Jersey 08807 (“Tenant”).

WITNESSETH:

WHEREAS, by lease agreement dated October 20, 2009 (the “Lease”), Landlord
leases to Tenant and Tenant leases from Landlord certain premises (the “Original
Premises”) consisting of 7,655 rentable square feet in the building (the
“Building”) commonly known as 750 Route 202, Bridgewater, Somerset County, New
Jersey; and

WHEREAS, Landlord and Tenant wish to modify and amend the Lease as hereinafter
set forth.

NOW, THEREFORE, for and in consideration of the above premises, the mutual
covenants hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

1. Premises. (a) On the “Replacement Space Commencement Date” (as hereinafter
defined), the definition and description of the Premises in the Lease shall be
modified and amended (i) to delete the Original Premises, and (ii) to substitute
for the Original Premises certain premises consisting of approximately 9,700
rentable square feet, constituting a portion of the sixth (6th) floor of the
Building (the “Replacement Space”) which Replacement Space is shown shaded on
the Sixth Floor Plan Rider attached hereto. As a result of the foregoing, the
definition and description of the Premises in the Lease shall as of the
Replacement Space Commencement Date, no longer refer to the Original Premises
but shall refer to the Replacement Space described herein.

(b) Promptly following the date that the “Plans and Specifications” (as defined
in the Landlord’s Work Rider attached hereto) are prepared by Landlord,
Landlord’s architect shall measure the area of the Premises and furnish to
Tenant its certification of the rentable square foot area of the Premises.
Landlord’s architect shall measure the Premises from the outside face of
exterior walls and from the centerline of interior demising walls. The figure
thus obtained shall be multiplied by 123.20% to arrive at the rentable square
foot area of the Premises. If the rentable square foot area of the Premises is
other than 9,700 square feet, the Annual Rent set forth in Section 3 hereof and
Tenant’s Share shall be adjusted proportionately. The parties acknowledge that
there are multiple methods of computing rentable area and hereby agree for the
purposes of this Lease that the rentable area of the Premises shall be
determined as set forth above.

(c) Landlord shall improve the Replacement Space in conformity with and to the
extent of the Landlord’s Work Rider attached hereto (the “Landlord’s Work”), and
shall have no other obligation to do any work in and to the Replacement Space or
the Building to render them ready for Tenant’s occupancy. Subject to the
Landlord’s Work Rider, Tenant has inspected the Replacement Space and agrees to
take the Replacement Space in its present “as is” condition.

2. Term. (a) The Term of the Lease for the Replacement Space shall commence on
the date (the “Replacement Space Commencement Date”) which shall be the earlier
of the date on which Landlord’s Work has been substantially completed (or would
have been substantially completed except by reason of any delay caused by
Tenant), or the date on which Tenant occupies any portion of the Replacement
Space except as set forth in Section 2(d) hereinbelow. Landlord’s Work shall be
deemed substantially completed at such time as the only items of Landlord’s Work
to be completed are those of a “punch-list” nature which do not substantially
interfere with Tenant’s use and occupancy of the Replacement Space. The Term of
the Lease is hereby extended to June 30, 2018 (the “New Expiration Date”),
subject to Tenant’s option to extend the Term as set forth in Section 2(c)
hereinbelow.

(b) At 11:59 p.m. on the day immediately preceding the Replacement Space
Commencement Date (the “Original Premises Termination Date”), the Lease shall be
terminated

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   35   



--------------------------------------------------------------------------------

with respect to the Original Premises. All Annual Rent, Additional Rent and
other charges required to be paid by Tenant with respect to the Original
Premises shall be paid and all of Tenant’s other obligations under the Lease
with respect to the Original Premises shall be performed, up to and including
the Original Premises Termination Date; provided, however, that certain
Additional Rent and other charges allocable to the month or months immediately
prior to the Original Premises Termination Date, shall be forwarded to Tenant
and payable not later than thirty (30) days following Tenant’s receipt thereof.
Tenant shall, on or before the Original Premises Termination Date, surrender the
Original Premises to Landlord in the condition in which the Premises is required
to be surrendered by Tenant in accordance with the provisions of the Lease.
Tenant’s failure to comply with its obligations pursuant to this Section 2(b)
shall constitute a holdover in accordance with Par. 22 of the Lease and entitle
Landlord to all rights and remedies pursuant to said Par. 22. Nothing herein
contained shall be deemed to give Tenant any right to remain in possession of
the Original Premises after the Original Premises Termination Date. Promptly
following the Replacement Space Commencement Date, Landlord and Tenant shall
execute an instrument setting forth the Replacement Space Commencement Date.

(c) The Extension Option Rider attached to the Lease is hereby declared null and
void and of no further force and effect and the following is substituted
therefor:

“Tenant shall have the further right and option to renew and extend the Term of
the Lease after the New Expiration Date for one (1) additional period (the
“Additional Extension Term”) of five (5) years. Said option to renew the Term
for the Additional Extension Term shall be exercised by Tenant giving written
notice to Landlord not more than eighteen (18) or less than twelve (12) months
before the New Expiration Date. The date for giving such notice for the
Additional Extension Term is of the essence and Tenant’s failure to give such
notice on or before such date shall automatically constitute an irrevocable
waiver by Tenant of its right to exercise the option to renew the Term for the
Additional Extension Term. Tenant’s right to exercise the option to renew the
Term for the Additional Extension Term shall be contingent upon Tenant not being
in default under the Lease, as defined under Par. 23 thereof, as of the date of
its exercise of the option to renew the Term for the Additional Extension Term
and/or as of the date of commencement of the Additional Extension Term. This
condition may be waived by Landlord at its sole discretion and may not be used
by Tenant as a means to negate the effectiveness of Tenant’s exercise of the
option to renew. Without limiting the foregoing, the Additional Extension Term
shall be upon all of the same terms and conditions as are in effect under the
Lease immediately preceding the commencement date of the Additional Extension
Term, except that Annual Rent payable by Tenant during the Additional Extension
Term shall be as set forth in Section 3(b) hereinbelow. Tenant shall have no
further right to renew or extend the Term of the Lease upon the expiration of
the Additional Extension Term and any such right to renew or extend the Term set
forth in the Lease shall be null and void and of no further force or effect.”

(d) From and after the date which shall be two (2) weeks prior to the
Replacement Space Commencement Date, Landlord shall permit Tenant to enter the
Replacement Space for the purposes of: installing cabling and wiring and
performing similar minor work in connection with Tenant’s initial occupancy of
the Replacement Space; and relocating office furniture and other materials from
the Original Premises to the Replacement Space. Tenant shall not be obligated to
pay Annual Rent and/or Additional Rent while performing the foregoing work prior
to the Replacement Space Commencement Date, but Tenant shall otherwise be
obligated to comply with all of the other terms and provisions of this Lease,
including Tenant’s obligation to maintain insurance in accordance with Section 5
hereinbelow. In addition to the foregoing, all waiver and indemnity provisions
of this Lease shall apply to the Replacement Space upon Tenant’s entry onto the
Replacement Space. Tenant’s right to enter the Replacement Space prior to the
Replacement Space Commencement Date as aforesaid shall be upon reasonable prior
written notice to Landlord and any such entry shall be limited to “Work Hours”
(as defined in Par. 6(b) of the Lease). The performance of the foregoing work by
Tenant and Landlord shall in no way interfere with the other, and Tenant and
Landlord shall perform such work in harmony with other labor on the Property.
Tenant shall pay for any additional labor or security personnel required to be
employed by Landlord for the performance of work by Tenant and any stand-by
labor, if required, by any union labor and otherwise comply with union
requirements, if any, applicable thereto. Tenant shall comply with the
requirements of Par. 12 of the Lease in the performance of any work at or to the
Replacement Space hereunder. Tenant shall not be permitted to conduct its
business operations at the Replacement Space until the Replacement Space
Commencement Date; provided, however, that for purposes of

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   36   



--------------------------------------------------------------------------------

this Agreement, Tenant’s relocation of office furniture and other materials from
the Original Premises to the Replacement Space shall not be considered the
commencement or conducting of business operations. If Tenant commences its
business operations at the Replacement Space prior to the date set forth
hereinabove as the Replacement Space Commencement Date, the Replacement Space
Commencement Date shall occur as of the date Tenant commences its business
operations at the Replacement Space.

3. Rent. (a) Commencing on the date which shall be thirty (30) days after the
Replacement Space Commencement Date (the “Replacement Space Rent Start Date”),
Tenant shall pay to Landlord Annual Rent for the Replacement Space as follows:

 

Period

   PSF      Monthly Installment      Annual Amount  

Replacement Space Rent Start Date through the New Expiration Date

   $ 25.00       $ 20,208.33       $ 242,500.00   

(b) If Tenant validly exercises its option to extend the Term for the Additional
Extension Term, as provided in Section 2(c) hereinabove, Tenant shall pay to
Landlord Annual Rent for the Replacement Space as follows:

 

Period

   PSF      Monthly Installment      Annual Amount  

Additional Extension Term

   $ 28.00       $ 22,633.33       $ 271,600.00   

(c) Annual Rent shall be payable in equal monthly installments, as aforesaid, in
advance on the first day of each and every calendar month of the Term of the
Lease in lawful money of the United States of America in the office of Landlord
or at such other place as may hereafter be designated by Landlord. Annual Rent
shall be paid to Landlord without notice or demand and without deduction,
set-off or other charge therefrom or against the same. Annual Rent for a partial
month shall be prorated.

4. Tenant’s Share. The Lease is amended to provide that effective as of the
Replacement Space Commencement Date, provided that Tenant has vacated the
Original Premises in accordance with the terms hereof, Tenant’s Share, as set
forth in the Lease, shall be changed from 7.33% to 9.3%. Effective on the
Replacement Space Commencement Date, all provisions for the payment of
Additional Rent set forth in the Lease, including, without limitation, all
provisions pertaining to the payment of “Tax Rent” and “Expense Rent” (as said
terms are defined in the Real Estate Tax Rider and the Operating Expense Rider
attached to the Lease) shall apply to the Replacement Space, except that the
“Base Tax Year” and the “Base Expense Year” (as said terms are defined in Par.
1(j) and Par. 1(k) of the Lease) with respect to the Replacement Space shall be
the calendar year 2013.

5. Insurance. The Lease is supplemented to provide that Tenant shall, at its
cost and expense, procure all policies of insurance for the purpose of insuring
the Replacement Space in accordance with the terms set forth in Par. 5 of the
Lease. Policies of such insurance, or certificates thereof, together with
reasonable evidence of premium payment therefor, shall be delivered to Landlord
upon execution of this Agreement.

6. Common Areas; Parking. Effective on the Replacement Space Commencement Date,
Par. 1(g) of the Lease shall be amended by deleting “31” and by inserting “38”.

7. Intentionally Omitted.

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   37   



--------------------------------------------------------------------------------

8. Right of First Offer. Subject to prior rights granted to any other tenants or
other parties to lease available space in the Building and/or renew their
existing leases at the Building, regardless of whether such rights are specified
in such existing leases, in the event that at any time during the Term and/or
Additional Extension Term as the case may be, any space contiguous to the
Premises on the sixth (6th) floor of the Building shall become available for
lease (the “Available Space”), then provided that Tenant is in possession of the
Premises and not in default as set forth in Par. 23 of the Lease, and provided
further that Tenant’s financial condition and creditworthiness are reasonably
satisfactory to Landlord, Landlord shall notify Tenant of the availability of
the Available Space and the terms upon which Landlord proposes the same to be
leased (the “Available Space Lease Terms”). Tenant shall have a period of ten
(10) days from the date of delivery of such notice within which to notify
Landlord of its election to lease the Available Space on the Available Space
Lease Terms. In the event Tenant does not so notify Landlord of its election to
lease the Available Space within the aforesaid ten (10) day period, time being
of the essence, Landlord shall be free to lease the Available Space to any party
as Landlord may elect upon such terms as Landlord and any proposed tenant of the
Available Space may agree upon. In the event Tenant elects to lease the
Available Space as aforesaid, a lease amendment shall be prepared incorporating
the Available Space Lease Terms, and such lease amendment shall be executed by
Tenant within ten (10) days of receipt thereof or Tenant’s right to lease the
Available Space shall, at Landlord’s option, be rendered null and void. If
Tenant does not exercise its right to lease the Available Space in accordance
with this provision, Landlord shall not be required to offer the Available Space
to Tenant again. This option shall not be applicable during the last Lease Year
of the Initial Term, nor the last two (2) Lease Years of the Additional
Extension Term, as the case may be. The aforesaid right of first notification is
personal to the Tenant named herein and shall not apply to any assignee or
subtenant of Tenant.

9. Satellite Dish/Antenna. (a) Provided and on condition that Tenant, as of the
date on which Landlord’s consent is requested as hereinafter described, has not
assigned this Lease or sublet all or any portion of the Premises, Tenant may
erect on the roof of the Building, at Tenant’s sole cost and expense, one
(1) satellite antenna/dish transmission/reception device (the “Antenna”) subject
to the terms and conditions set forth in Par. 12 of the Lease and subject
further to the terms and conditions set forth hereinafter. Prior to installing
the Antenna, Tenant shall provide Landlord with plans and specifications
therefor, as well as structural calculations and such other information
pertaining to the Antenna as Landlord may reasonably require. Landlord’s prior
consent to such plans and specifications, as well as the location, manner of
installation and control of the Antenna shall be required, but shall not be
unreasonably withheld, conditioned or delayed. Tenant shall, within ten
(10) days of being billed therfor by Landlord, reimburse Landlord for all
reasonable expenses incurred by Landlord in connection with its review of the
foregoing. Tenant shall obtain, at its sole cost and expense, and with the
reasonable cooperation of Landlord, all governmental permits and approvals
required for the installation and use of the Antenna. Tenant shall install the
Antenna in a good and workmanlike manner using a roofing contractor designated
by Landlord. Once installed, the Antenna shall be deemed to be a part of the
Premises and all references in this Lease to the Premises shall include said
Antenna. Tenant shall be solely responsible, at its sole cost and expense, for
the maintenance and repair of the Antenna, and shall indemnify and hold harmless
Landlord from and against all liability, claims or costs, including reasonable
legal fees, arising from the installation and/or use of the Antenna. Tenant
shall also be solely responsible for the repair of any damage to the Building or
the roof caused by the installation and/or use of the Antenna. Tenant agrees
that in the event that any repair or replacement of the roof is required
pursuant to this Section, Tenant will use the roofing contractor designated by
Landlord. Under no circumstances shall Landlord be liable for any damage to or
vandalism of the Antenna. In addition, Landlord shall in no event be responsible
if, for any reason whatsoever, the Antenna does not perform to the expectations
of Tenant. In using the Antenna, Tenant agrees: (i) not to disrupt, adversely
affect or interfere with any other tenant’s or other occupant’s use and
enjoyment of its leased premises or any other part of the Property, and (ii) not
to disrupt, adversely affect or interfere with any other providers of
telecommunications services to the Property. Tenant agrees not to grant any
third parties the right to utilize in any manner, or otherwise benefit from, the
Antenna. Tenant further agrees that Landlord may install and operate, and may
permit the installation and operation by others of, additional satellite
antenna/dish transmission/reception devices at the Property. Tenant agrees to
remove the Antenna on or prior to the Expiration Date or earlier termination of
the Lease, restore the roof to its existing condition prior to the installation
of the Antenna and repair any damage cause by such removal. In addition, if
Tenant fails to remove the Antenna on or before the Expiration Date or earlier
termination of the Lease then, Landlord, at its sole option, may, at Tenant’s
sole cost and expense, remove the Antenna and repair any damage caused by such
removal.

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   38   



--------------------------------------------------------------------------------

(b) Landlord hereby grants Tenant, at no additional charge, reasonable access to
the existing vertical riser space in the Building for the purpose of running
telecommunications cables and wiring between the lowest level of the Building
and the roof of the Building. Tenant shall request access to the riser by
providing prior reasonable notice to Landlord. Such notice shall contain the
reason for Tenant’s need to access the riser. Tenant’s installation of any
cabling or wiring within the riser shall be subject to Landlord’s approval,
which approval shall not be unreasonably withheld. Landlord shall have the
option to have a representative of Landlord present at the time that Tenant
accesses the riser. Any work performed within the riser shall not interfere with
the use and occupancy of the Building by other tenants. Tenant shall repair any
damage caused by Tenant’s access to the riser and shall indemnify and hold
Landlord harmless against all liability, losses, damages, costs, expenses,
causes of action and/or claims arising by reason of Tenant’s access and/or use
of the riser. Said telecommunications, cables and wiring shall be removed by
Tenant, at Tenant’s sole cost and expense, at the expiration or earlier
termination of this Lease, and Tenant shall restore the Building to its existing
condition prior to the installation of said telecommunications, cables and
wiring and repair any damage caused by such removal. In addition, if Tenant
fails to remove its telecommunications, cables and wiring from the riser at the
expiration or earlier termination of this Lease, then, Landlord may, at Tenant’s
sole cost and expense, remove such telecommunications, cables and wiring from
the riser and repair any damage caused by such removal.

10. Supplemental HVAC. In consideration of this Amendment, Landlord shall
install and activate one (1) supplemental two (2) ton air-conditioning unit
within the Premises (the “Supplemental HVAC Unit”) to cool Tenant’s
server/equipment room. Such installation and activation shall be included as
part of Landlord’s Work. Once installed, the Supplemental HVAC Unit shall be
deemed a part of the Premises and all references in the Lease to the Premises
shall include said Supplemental HVAC Unit. Tenant shall be solely responsible,
at its sole cost and expense, for maintenance, repair and use of the
Supplemental HVAC Unit, and shall indemnify and hold harmless Landlord from and
against all liability, claims or costs, including reasonable legal fees, arising
from the maintenance, repair and use thereof. Under no circumstances shall
Landlord be liable for any damage to or vandalism of the Supplemental HVAC Unit.
The Supplemental HVAC Unit shall be the property of Landlord and shall remain at
the Building upon the expiration or earlier termination of this Lease.

11. Brokerage. Each party represents to the other that it did not deal with any
real estate broker in connection with this Agreement other than the Brokers
named in the Lease (the “Brokers”). The commission of the Brokers, if any, shall
be paid by Landlord in accordance with a separate agreement between Landlord and
the Brokers. Each party indemnifies and holds the other harmless from any claim
for a commission or other fee made by any broker with whom the indemnifying
party has dealt other than the Brokers.

12. Recording. Neither this Agreement nor any memorandum of this Agreement shall
be recorded in any public records.

13. No Default. Tenant represents, warrants and covenants that Landlord is not
currently in default under any of its obligations under the Lease and Tenant is
not in default under any of its obligations under the Lease and no event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by either Landlord or Tenant under the Lease.

14. Authority of Signatories. Each person signing this Agreement represents that
he or she has full authority to do so.

15. Defined Terms. The capitalized terms used in this Agreement and not defined
herein shall have the respective meanings indicated in the Lease, unless the
context requires otherwise.

16. No Other Changes. The intent of this Agreement is only to modify and amend
those provisions of the Lease as herein specified. Except as herein specifically
modified, changed and amended, all of the terms and conditions of the Lease
shall remain in full force and effect.

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   39   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

    LANDLORD: WITNESS:     BTCT ASSOCIATES, L.L.C.   LOGO [g180550page616a.jpg]
    By:   LOGO [g180550page616b.jpg]       Its:   Manager

 

    TENANT: ATTEST:     VALERITAS, INC. By:         By:   /s/ Kristine Peterson
Its:         Its:   CEO

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   40   



--------------------------------------------------------------------------------

LANDLORD’S WORK RIDER

Date of First

Amendment to Lease:

January 17th, 2013

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Replacement Space:

Portion of the Sixth Floor

750 Route 202

Bridgewater, New Jersey

1. Landlord’s Work. (a) Landlord shall, at its cost and expense, prepare a full
set of construction documents, including specifications and signed and sealed
plans (the “Plans and Specifications”) for the work to be performed
substantially in accordance with the space plan prepared by Charles P. Dietz
dated November 27, 2012, in order to render the Replacement Space ready for
Tenant’s occupancy thereof. Landlord shall, at its cost and expense, prepare the
Replacement Space for Tenant’s occupancy in accordance with the Plans and
Specifications. All such work to be performed by Landlord is referred to herein
and in the Lease as “Landlord’s Work”. The scope of Landlord’s Work contemplates
the following:

 

  (a) Demolition, construction and alterations as required to create the rooms
shown on the plan.

 

  (b) Install locksets on all office, conference room, storage, and server room
doors.

 

  (c) Install sidelights in offices as shown on the space plan.

 

  (d) Install one pair of Herculite entrance doors.

 

  (e) Install new carpet and cove base throughout.

 

  (f) Install new vinyl tile in storage, copier and lunch rooms.

 

  (g) Paint the entire Premises.

 

  (h) Relocate existing sprinkler heads and add new as required by code.

 

  (i) Install new countertops, dishwasher and water line for coffee maker in
Break Room and countertop, cabinets and electrical outlet for refrigerator in
Board Room Kitchenette.

 

  (j) Install and activate 2 ton supplemental air-conditioning unit in Tenant’s
server room.

 

  (k) Extend demising walls to underside of deck in four executive offices and
three conference rooms.

 

  (1) Install floor boxes with power feed and pull string for data for cubicles
not located adjacent to walls and/or columns.

 

  (m) Install floor box with receptacle and pull string for data in center of
floor in the Board Room and Large Conference Room.

 

  (n) Install separate lighting circuit for dimmable incandescent high- hats in
Board Room and Large Conference Room.

 

  (o) Provide ceiling mounted receptacle for Tenant’s LCD projector and power
source for drop down screen in Board Room and Large Conference Room (projectors,
screens and final connections by others).

 

  (p) Provide separate temperature controls for Board Room, Large Conference
Room and four Executive Offices.

 

  (q) Install window blinds as needed in all windowed offices to match existing.

 

  (r) All doors to common areas as required by code to be equipped with card
access capability.

 

  (s) Install key switch override at main entrance doors to provide additional
Premises access control.

(b) Any work with respect to the installation of computer wiring, security
system(s), telephone systems, furniture and/or furniture systems including
connection of data cabling, panels, conduits, power poles, electrical
connection(s), etc., interior signage, trade fixtures,

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   41   



--------------------------------------------------------------------------------

and fire extinguishers, shall be the responsibility of Tenant at its sole cost
and expense, with the exception of the installation of the Supplemental HVAC
Unit. Tenant shall secure any applicable permits required for such work. Tenant
shall supply its own furniture plan at its expense.

(c) Landlord reserves the right to make changes, additions and/or deletions in
Landlord’s Work which are deemed reasonably necessary or advisable based upon
special job conditions or availability of materials, and to meet requirements of
any governmental authority or agency having jurisdiction over the Building and
the Premises.

(d) Landlord’s Work shall be the property of Landlord and shall remain on and be
surrendered with the Premises upon termination of the Lease.

2. Tenant’s Construction Representative. Upon execution of this Agreement,
Tenant shall designate an individual to serve as Tenant’s Construction
Representative. Such designation may be changed at any time in accordance with
the notice provision of the Lease, but only one (1) individual may be so
designated at any one time. Tenant’s Construction Representative shall be the
only individual authorized to communicate with Landlord regarding Landlord’s
Work and to make decisions regarding Tenant’s Schematic Plans, the Plans and
Specifications and Tenant Extras.

3. Tenant Extras. Tenant may request any change, addition or alteration in
Landlord’s Work set forth in the Plans and Specifications, subject to the
reasonable approval of Landlord (“Tenant Extras”). Substitutions of materials in
place of materials set forth in the Plans and Specifications and additions of
quantities of materials in excess of quantities of materials set forth on the
Plans and Specifications shall be deemed Tenant Extras. Tenant agrees to pay for
Tenant Extras based on Landlord’s cost therefor, including field supervision,
together with ten (10%) percent of such cost for Landlord’s overhead plus ten
(10%) percent of such sum for Landlord’s profit (“Landlord’s Charges”). Tenant
shall pay to Landlord Landlord’s Charges for Tenant Extras as Additional Rent
within thirty (30) days after Landlord’s request therefor.

4. Tenant Delay. Landlord shall not be required to proceed with the Landlord’s
Work or Tenant Extras unless and until Landlord receives payment of Landlord’s
Charges requested by Landlord. Tenant shall be responsible for, and pay any and
all expenses incurred by Landlord in connection with any delay in the
commencement or completion of the Landlord’s Work or Tenant Extras, and any
increase in the cost of the Landlord’s Work or Tenant Extras, caused by
(i) Tenant’s requirement of Tenant Extras; (ii) the postponement of any of the
Landlord’s Work required to perform Tenant Extras; (iii) any other delay
requested or caused by Tenant; (iv) Tenant’s failure to promptly pay Landlord’s
Charges; (v) Tenant’s selection of materials not available for immediate
delivery; and (vi) the request of Tenant to hold any portion of the Landlord’s
Work in abeyance.

5. Miscellaneous. (a) The Landlord’s Work shall be performed by Landlord in a
good and workmanlike manner.

(b) Upon substantial completion of the Replacement Space, Landlord shall notify
Tenant and Landlord and Tenant’s Construction Representative shall together
inspect the Replacement Space and prepare a so-called punchlist of items to be
completed and Landlord shall diligently proceed to complete such items. Landlord
shall not be responsible for any damage or destruction caused by Tenant or
Tenant’s contractor. The existence of punchlist items shall not delay the
Replacement Space Commencement Date.

6. Default. A default under this Rider shall be a default under the Lease and
shall entitle the Landlord to any remedies under the Lease (notwithstanding that
the Term has not commenced).

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   42   



--------------------------------------------------------------------------------

SIXTH FLOOR PLAN RIDER

 

Date of First
Amendment to Lease:

January 17th, 2013

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Replacement Space:

Portion of the Sixth Floor

750 Route 202

Bridgewater, New Jersey

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   43   



--------------------------------------------------------------------------------

SIXTH FLOOR PLAN RIDER

 

Date of First
Amendment to Lease:

January 17th, 2013

 

Landlord:

BTCT Associates, L.L.C.

 

Tenant:

Valeritas, Inc.

 

Replacement Space:

Portion of the Sixth Floor

750 Route 202

Bridgewater, New Jersey

 

LOGO [g180550folio010.jpg]

 

      Initials:          LOGO [g180550page617a.jpg]            Landlord         
LOGO [g180550page617b.jpg]            Tenant   

 

F:\meb2\leases\ValeritasFirstAmendment(Rev2).doc

01/04/13 MEB 1:30pm

   44   